     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page11ofof172
                                                                          172   1




1                     IN THE UNITED STATES DISTRICT COURT

2                                 DISTRICT OF UTAH

3                                 CENTRAL DIVISION

4

5      UNITED STATES OF AMERICA,         )

6                   Plaintiff,           )

7          vs.                           )   Case No. 2:17-CR-37-FB

8      CLAUD R. KOERBER,                 )

9                   Defendant.           )

10     ____________________________)

11

12                 BEFORE MAGISTRATE JUDGE PAUL. M. WARNER

13                 -----------------------------------------

14                                  May 31, 2019

15                     Pretrial Release Violation Hearing

16     Transcript Prepared from an Electronically Recorded Hearing

17

18

19

20

21

22

23

24     REPORTED BY: Patti Walker, CSR, RPR, CP             801-364-5440

25     351 South West Temple, #8.431, Salt Lake City, Utah             84101
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page22ofof172
                                                                          172   2




1                              A P P E A R A N C E S

2

3

4      For Plaintiff:                         Aaron B. Clark
                                              Ruth J. Hackford-Peer
5                                             U.S. ATTORNEY'S OFFICE
                                              111 South Main Street, #1800
6                                             Salt Lake City, Utah 84111

7
       For Defendant:                         Kathryn Neal Nester
8                                             Daphne A. Oberg
                                              UTAH FEDERAL DEFENDER OFFICE
9                                             46 West Broadway, #110
                                              Salt Lake City, Utah 84101
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page33ofof172
                                                                          172    3




1                                     I N D E X

2      Witness                      Examination By                         Page

3      Annie Carr                   Ms. Hackford-Peer (Direct)                  15

4                                   Ms. Nester     (Cross)                      28

5      Greg Petersen                Ms. Nester     (Direct)                     53

6      John Belcher                 Ms. Nester     (Direct)                     60

7      Russell Skousen              Ms. Nester     (Direct)                     76

8                                   Mr. Clark     (Cross)                       86

9                                   Ms. Nester     (Redirect)                   92

10                                  Mr. Clark     (Recross)                     92

11     Morgan Philpot               Ms. Nester     (Direct)                     94

12                                  Mr. Clark     (Cross)                   117

13                                  Ms. Nester     (Redirect)               122

14                                  Ms. Nester     (Further Redirect)       129

15                                  Mr. Clark     (Recross)                 130

16

17

18

19

20

21

22

23

24

25
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page44ofof172
                                                                          172    4




1                                     I N D E X

2      Exhibits                                                            Page

3      Plaintiff's:

4      1                                                                        19

5      2                                                                        23

6      3                                                                        24

7      4                                                                        26

8      5                                                                        27

9

10     Defendant's:

11     1 and 2                                                                  45

12     3                                                                        46

13     4                                                                        55

14     5                                                                        57

15     6                                                                        63

16     7                                                                        85

17     8                                                                    111

18     9                                                                    132

19

20

21

22

23

24

25
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page55ofof172
                                                                          172   5




1          SALT LAKE CITY, UTAH; FRIDAY, MAY 31, 2019; 10:00 A.M.

2                                    PROCEEDINGS

3                  MS. HACKFORD-PEER:       Your Honor, were you

4      pre-staffing with probation?

5                  Is Annie Carr back there?

6                  THE COURT:     She's coming around.      I wasn't

7      pre-staffing.     She just wanted to know if I had any

8      questions, but I didn't.         So I think we're good to go.

9                  MS. OBERG:     Your Honor, if I may, I believe our

10     client is still at the marshal's office.           If I can be

11     excused to go get him.

12                 THE COURT:     Why don't you ask them to bring him up

13     as quickly as possible.

14                 MS. HACKFORD-PEER:       And I have some documents for

15     the Court.

16                 MS. NESTER:     Your Honor, can we remove the

17     shackles, please?

18                 THE COURT:     No.    That's a marshal determination,

19     Ms. Nester.     I think you know that.

20                 All right.     Are both sides ready?

21                 MS. HACKFORD-PEER:       Yes, Your Honor.

22                 THE COURT:     Court will come to order.

23                 Good morning.     We're here today in the case of

24     United States vs. Claud R. Koerber.          The case number is

25     2:17-CR-37.     It's been assigned to Judge Frederic Block.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page66ofof172
                                                                          172   6




1      The United States is represented by Ms. Ruth Hackford-Peer

2      and Mr. Aaron Clark, assistant U.S. attorneys.            The

3      defendant is here and present in court and is represented by

4      Ms. Kathy Nester, former federal defender here in Utah, and

5      currently -- I forget your title, Ms. Nester.            I believe

6      it's executive director; is that correct?

7                  MS. NESTER:     Yes, sir.

8                  THE COURT:     For the Federal Defenders Office in

9      San Diego, Southern District of California, as well as

10     Ms. Daphne Oberg, who is an assistant federal defender here

11     in the District of Utah.

12                 As noted, Mr. Koerber is here and present in

13     court.

14                 The purpose of today's hearing is an initial

15     appearance on an alleged violation of Mr. Koerber's release

16     condition.     In anticipation of the hearing, I received the

17     petition, of course, itself, which has been amended once --

18     the language was amended once.

19                 And, Ms. Nester, just to make sure, do you have

20     the current version that indicates violation of federal,

21     state, and local law, to wit, tampered with records, et

22     cetera?

23                 MS. NESTER:     Yes, sir, I do.

24                 THE COURT:     All right.    Thank you.

25                 So I've seen that.       And I have also, of course,
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page77ofof172
                                                                          172   7




1      reviewed the order setting conditions of release that was

2      initially issued, I believe, by Judge Furse in 1217.              And,

3      of course, I have seen the pleadings filed by the United

4      States.    I'm sure that copies were provided to you,

5      Ms. Nester, and to your colleagues.

6                  Before we get to the substance of the matter,

7      because this is a violation proceeding, Mr. Koerber, I'm

8      obligated by law to inform you of your constitutional

9      rights, and I'd like you to listen carefully.            Under the

10     Fifth Amendment to our Constitution, you're entitled to the

11     right against self-incrimination.          It's commonly called the

12     right to remain silent.       It simply means you don't have to

13     make any statements about the alleged offense, or offenses,

14     but if you do make statements, they can and likely will be

15     used against you in a court of law.          Do you understand me,

16     sir?

17                 THE DEFENDANT:      Yes.   I'm having a hard time

18     hearing you, Your Honor, but I understand you.

19                 THE COURT:     All right.    I'll speak up a little

20     bit.   Is that better?

21                 THE DEFENDANT:      Yes.   Thank you.

22                 THE COURT:     Thank you.

23                 The second right you have is obviously the right

24     to counsel under our Sixth Amendment, but I believe that you

25     are very competently and adequately represented at this
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page88ofof172
                                                                          172   8




1      point by Ms. Nester and by Ms. Oberg, so I don't think I

2      need to review that unless you intend to retain counsel on

3      your own at this point.

4                  THE DEFENDANT:      I do not.

5                  THE COURT:     All right.    Thank you.

6                  With that, here's how I anticipate proceeding on

7      this.    First of all, let me ask you, as is the common

8      practice on a violation, Ms. Nester, have you had time to

9      review the nature of the allegation with Mr. Koerber?

10                 MS. NESTER:     I have, Your Honor.

11                 THE COURT:     And has he determined whether or not

12     he chooses to admit or deny the allegation at this time?

13                 MS. NESTER:     He has, and we deny.

14                 THE COURT:     Mr. Koerber, could I have you stand,

15     please.    This is a formality, but I still want to go through

16     that process.

17                 I now ask you, sir, how do you plead to the single

18     allegation in the petition, admit or deny?

19                 THE DEFENDANT:      Deny.

20                 THE COURT:     Thank you.

21                 You may all be seated.

22                 The record will reflect that the defendant,

23     Mr. Koerber, has entered a denial as to the allegation in

24     the petition.     That will be received by the Court and

25     entered into the record at this time.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page99ofof172
                                                                          172   9




1                  I would like -- I'm assuming at this point,

2      Ms. Hackford-Peer, that you're ready to go forward on the

3      violation?

4                  MS. HACKFORD-PEER:       Yes, Your Honor.

5                  THE COURT:     And, Ms. Nester, I'm assuming that

6      you're prepared as well?

7                  MS. NESTER:     Yes, sir.

8                  THE COURT:     Okay.   Let me lay out a couple of

9      so-called ground rules.       The rules for these matters are

10     relaxed pursuant to the statute.         However, I know of -- at

11     least I say I know of.       I signed the subpoena yesterday for

12     two witnesses.      I saw one of them, Mr. Petersen -- is he

13     here -- and the other is Mr. Belcher, or Belcher.             Is it a

14     hard C or a soft C?

15                 MR. BELCHER:     Belcher, Your Honor.

16                 THE COURT:     Belcher.    Thank you, Mr. Belcher.

17                 In a more formal setting, we would typically

18     invoke an exclusionary rule.         I'm happy to hear either side

19     on that as far as would you like the exclusionary rule, or

20     do you mind if they sit in?        What's your preference?

21                 Ms. Nester?

22                 MS. NESTER:     We're not asking for the rule to be

23     invoked, Your Honor.

24                 THE COURT:     Okay.

25                 MS. HACKFORD-PEER:       That's fine with us,
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page10      172 10
                                                                    10ofof172




1       Your Honor.

2                   THE COURT:    All right.    Then we'll allow

3       Mr. Belcher and Mr. Petersen to remain in the room during

4       the pendency of the matter.

5                   MS. NESTER:    We do have some other witnesses.          It

6       wasn't necessary to subpoena them, Your Honor.

7                   THE COURT:    Okay.   So here's how I see this going.

8       I have reviewed the statute.       And this is a little bit

9       unusual because his release has actually occurred twice, by

10      my review.    The first would be the release by Judge Furse

11      when he first, initially appeared.         And then following his

12      conviction, Judge Block made a determination to release him

13      again, for want of a better word.        The first would be under

14      3142.   The second would be under 3143.        I believe this

15      proceeding is controlled by 3148, which is sanctions on

16      release for violation of release condition.

17                  As I read that statute -- and I want to hear from

18      both sides before we go forward with any evidence.            As I

19      read that statute, I believe that the standard for the

20      violation -- and there's only one condition here, which was

21      the defendant must not commit any offense in violation of

22      federal, state, or local, or tribal law while on release in

23      this case.    That was the original condition.         I didn't see

24      any new conditions that were imposed other than the passport

25      and travel restriction in that regard.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page11      172 11
                                                                    11ofof172




1                   So as I read 3148, it appears to me that under

2       3148(b)(1)(A), the standard for review of this violation is

3       probable cause to believe that the person has committed a

4       federal, state, or local crime while on release.

5                   What's the position of the United States?

6                   MR. CLARK:    We agree with that, Your Honor.

7                   THE COURT:    Ms. Nester?

8                   MS. NESTER:    Your Honor, I believe the statute

9       uses that language.      I would like to -- I believe this

10      matter is up before the Supreme Court right now on issues of

11      whether or not the standard, when you're depriving someone

12      of their liberty, should, in fact, be higher.           So, just

13      simply, in case that case turns out in our favor, I would

14      like to go ahead and register an objection and say that I do

15      believe that because these require factual findings that

16      will involve the termination of his liberty, should the

17      Court so find, that we would ask for a jury and we would ask

18      for a beyond a reasonable doubt standard.          I do recognize

19      that's not the law right now, but it might be soon.            So

20      thank you, Your Honor.

21                  THE COURT:    Thank you.    I will note your

22      objection, and we'll proceed on the standards as enunciated

23      by the statute.

24                  Now before we begin the actual presentation of

25      evidence, I'd like to have just a brief proffer from both
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page12      172 12
                                                                    12ofof172




1       sides as to what we can anticipate by way of evidence for

2       purposes of planning.

3                   Ms. Hackford-Peer, I don't know if you or

4       Mr. Clark are going to be the lead counsel, but I'd like to

5       know which one is so I can kind of address one or the other.

6                   MS. HACKFORD-PEER:     Your Honor, I'm going to be

7       taking testimony of Ms. Carr, and then Mr. Clark will be

8       arguing.

9                   THE COURT:    Okay.   So I take it that -- well, why

10      don't you tell me, Ms. Hackford-Peer -- rather than me

11      trying to tell you, why don't you tell me, what is it you

12      anticipate by way of presentation of evidence this morning,

13      on the violation?

14                  By the way, I really didn't mention this, but I

15      see this as a bifurcated proceeding, bifurcated in this

16      sense.   The first phase is on the violation.          If I don't

17      find a violation, that's the end of the proceeding.            If I

18      find a violation, then we go to the second phase of the

19      proceeding, which I think falls under 1343 and Rule 46(c),

20      which suggests that the burden of proof shifts to the

21      defendant to prove by clear and convincing evidence that he

22      doesn't represent an ongoing danger to the community.

23      That's how I read it.

24                  Do you see it differently, Ms. Nester?

25                  MS. NESTER:    No, sir.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page13      172 13
                                                                    13ofof172




1                   THE COURT:    Okay.

2                   Ms. Hackford-Peer?

3                   MS. HACKFORD-PEER:     No.

4                   THE COURT:    All right.     Thank you.

5                   So with that, let me ask you, Ms. Hackford-Peer,

6       just tell me briefly what it is you anticipate presenting on

7       the violation proceeding.

8                   MS. HACKFORD-PEER:     I intend to call Annie Carr.

9       We'll go through the six exhibits that I have here on the

10      exhibit list.     We expect to find that Mr. Koerber

11      violated --

12                  THE COURT:    I don't need you to make any argument.

13      That's what she's going to do.        She's going to go through

14      the exhibits?

15                  MS. HACKFORD-PEER:     Yes.

16                  THE COURT:    Then what else?

17                  MS. HACKFORD-PEER:     That's all I intend to do,

18      Your Honor.

19                  THE COURT:    Okay.   That will be your violation

20      case?

21                  MS. HACKFORD-PEER:     Correct.

22                  THE COURT:    Then Mr. Clark will argue the case for

23      you, correct?

24                  MS. HACKFORD-PEER:     Correct.

25                  THE COURT:    All right.     Thank you.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page14      172 14
                                                                    14ofof172




1                   Ms. Nester, what do you anticipate presenting on

2       the violation portion?

3                   MS. NESTER:    Your Honor, we have five witnesses

4       today, and there's a possibility that Mr. Koerber, depending

5       on how the evidence goes, may ask to address the Court as

6       well.   And we do have exhibits that we'll be introducing

7       through the witnesses, but I don't think it will take more

8       than a couple of hours.

9                   THE COURT:    Okay.   Fair enough.

10                  Are both sides ready to go at this point?

11                  MS. HACKFORD-PEER:     Yes, Your Honor.

12                  MS. NESTER:    Yes, sir.

13                  THE COURT:    Ms. Hackford-Peer, why don't you call

14      your first witness.

15                  MS. HACKFORD-PEER:     The United States calls Annie

16      Carr.

17                  THE COURT:    Ms. Carr, if you would step forward

18      and raise your right hand, and be sworn, please.

19                                   ANNIE CARR,

20                    Having been duly sworn, was examined

21                           and testified as follows:

22                  THE COURT:    Now, Ms. Carr, if you would step

23      around into the witness box, have a seat there, and pull

24      yourself up close to the microphone.         Thank you.

25                  Ms. Hackford-Peer, you may proceed.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page15      172 15
                                                                    15ofof172




1                                 DIRECT EXAMINATION

2       BY MS. HACKFORD-PEER:

3       Q     Go ahead and state your name for the record, please.

4       A     Annie Carr.

5       Q     And how are you employed?

6       A     I'm a U.S. Probation officer.

7       Q     And what is your relationship to Mr. Koerber?

8       A     He is a defendant that I'm currently supervising.

9       Q     I'm going to give you some documents.

10                   MS. HACKFORD-PEER:    I have given the Court this

11      binder as well.     Defense counsel has the same documents.

12      BY MS. HACKFORD-PEER:

13      Q     I want to talk with you about these documents today.

14      Let's start by looking at Exhibits 1, 2, and 3.

15                   THE COURT:    Why don't we take them one at a time,

16      Ms. Hackford-Peer.

17                   MS. HACKFORD-PEER:    Okay.

18                   THE COURT:    You say one, two, and three.       I think

19      it's easier if we just do them one at a time.

20      BY MS. HACKFORD-PEER:

21      Q     Let's look at Exhibit 1.       Are you familiar with that

22      document?

23      A     Yes.

24      Q     Where did you get that document?

25      A     I received these documents from --
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page16      172 16
                                                                    16ofof172




1       Q     Let's just talk about Exhibit 1.

2       A     Okay.   Exhibit 1.

3                    THE COURT:   For the record -- just to clarify.

4       For the record, you're referring to the declaration of

5       Kristi L. Turbin; is that correct?

6                    MS. HACKFORD-PEER:     Tubbin, I believe, Your Honor.

7                    THE COURT:   Tubbin.    Excuse me.    Okay.

8                    Go ahead, Ms. Carr.

9                    THE WITNESS:   I received these via e-mail from

10      Trisha Peterkin.

11      BY MS. HACKFORD-PEER:

12      Q     And who is Trisha Peterkin affiliated with?

13      A     The law firm of Peterkin Burgess.

14      Q     And you received this document directly from the law

15      firm Peterkin Burgess?

16      A     Yes.

17      Q     So what is Exhibit 1?

18      A     This is a declaration of Kristi Tubbin.

19      Q     And what's her position at that law firm?

20      A     She is a legal assistant.

21      Q     And in that document she talks about receiving a manila

22      envelope with a notice of appeal inside of it; is that

23      right?

24      A     Yes.

25      Q     And attached to that declaration is the notice of
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page17      172 17
                                                                    17ofof172




1       appeal?

2       A     Yes.

3       Q     And that's an appeal for what case?

4       A     The Fryberger vs. Edwards.

5       Q     How is Mr. Koerber associated with that case?

6       A     He is the paralegal for Morgan Philpot.

7       Q     And Mr. Philpot represented the client that owes money

8       in that case; is that right?

9       A     Right.

10      Q     And then if you go to page five of that document --

11      actually let's go to page four of the notice of appeal.             Do

12      you see a certificate of service?

13      A     Yes.

14      Q     And what's the date of that certificate of service?

15      A     March 2nd, 2019.

16      Q     And if you turn the page, how was this delivered?            Will

17      you read the last --

18      A     By a commercial delivery service with proof of dispatch

19      attached.

20      Q     And we're going to go to page 13 now of that document.

21      What is that document?

22      A     This looks like the -- I guess the receipt.

23      Q     So the proof of dispatch?

24      A     Yeah, the proof of dispatch.

25      Q     Let's go over that dispatch notice a little bit.           What
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page18      172 18
                                                                    18ofof172




1       is the date on that dispatch notice?

2       A     March 2nd, 2019.

3       Q     And who is the client identified as?

4       A     Morgan Philpot.

5       Q     And there are a couple of e-mails listed under Morgan

6       Philpot.     Do you see that second e-mail?

7       A     Yes.

8       Q     Are you familiar with who that e-mail belongs to?

9       A     That belongs to Mr. Koerber.

10      Q     And that e-mail is crf&jmphilpot.com?

11      A     Yes.

12      Q     And this dispatch notice shows that this was dispatched

13      to who to deliver?

14      A     To Sarah Fryberger, the Oregon Court of Appeals, and

15      the trial court.

16      Q     Okay.    Those are the three entities, it looks like,

17      where the document was going to be delivered to; is that

18      right?

19      A     Right.

20      Q     Who was going to do the delivering?

21      A     Oh, I'm sorry.     I'm sorry.    Corvus Administration and

22      Management.

23      Q     Are you familiar with that entity?

24      A     Yes.

25      Q     And what is that entity?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page19      172 19
                                                                    19ofof172




1       A     It is the business that Mr. Koerber had.

2       Q     And the receipt shows that $209.35 was paid to deliver

3       these documents; is that right?

4       A     Correct.

5       Q     And then there's a signature on the bottom.          Who do you

6       believe that to be?

7       A     The initials are CRK, which I believe would be Claud R.

8       Koerber.

9                   MS. HACKFORD-PEER:     Your Honor, we move to admit

10      Exhibit 1.

11                  THE COURT:    Any objection?

12                  MS. NESTER:    No, sir.

13                  THE COURT:    It will be received.

14                  (Plaintiff's Exhibit 1 was received into

15      evidence.)

16      BY MS. HACKFORD-PEER:

17      Q     Okay.   Let's go to Exhibit 2, Ms. Carr.         Actually, can

18      we go back to Exhibit 1 for just a minute?

19            Do you know Kristi Tubbin?

20      A     No.

21      Q     Where were these documents filed -- or what do these

22      documents pertain to?

23      A     With the Oregon Court of Appeals.

24      Q     So will you read Ms. Tubbin's declaration on the second

25      page of her document.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page20      172 20
                                                                    20ofof172




1       A     Where do you want me to read?

2       Q     The bold part.

3       A     Okay.   I hereby declare and affirm that the above

4       statement is true to the best of my knowledge and belief,

5       and that I understand it is made for use as evidence in

6       court and is subject to penalty for perjury.

7       Q     Now let's go to Exhibit 2.       What is this document?

8       A     This is a declaration of Michael Peterkin.

9       Q     And did you similarly get this document from Trisha

10      Peterkin?

11      A     Yes.

12      Q     And you got that directly from Trisha Peterkin?

13      A     Yes.

14      Q     Let's go over this declaration.

15            Mr. Peterkin attaches a number of documents to his

16      declaration.    I want to go over those quickly.         Let's go to

17      page four of 29.

18      A     Okay.

19      Q     What is this document?

20      A     LCC certificate of organization of Corvus

21      Administration and Management.

22      Q     If you look at the seal at the bottom, when was this

23      company incorporated?

24      A     March 6th of 2019.

25      Q     And if you look under Article III, there's a registered
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page21      172 21
                                                                    21ofof172




1       agent name and address.       Will you state the name and address

2       identified there.

3       A     It says Derrick O. Roebuck, 5526 West 13400th South,

4       number 335, in Herriman, Utah, 84096.

5       Q     Who do you believe Derrick Roebuck -- do you believe

6       Derrick Roebuck is an actual person?

7       A     I believe it's an alias for Mr. Koerber.

8       Q     In that same declaration, Mr. Peterkin's declaration,

9       if you'll go to page 26 of 29.

10      A     Okay.

11      Q     Will you identify the e-mail there.

12      A     It's the same e-mail.      It's crf@jmphilpot.com.

13      Q     And the name associated there is C.R. Franklin,

14      correct?

15      A     Yes.

16                   THE COURT:   What page were you on?

17                   MS. HACKFORD-PEER:    Page 26 of 29.

18                   THE COURT:   I'm sorry.    I thought you said six.

19                   Go ahead.

20      BY MS. HACKFORD-PEER:

21      Q     There is a photograph on that e-mail of C.R. Franklin.

22      Do you recognize that person?

23      A     Yes.

24      Q     And who is that?

25      A     The defendant.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page22      172 22
                                                                    22ofof172




1       Q     So is C.R. Franklin a name that you know Mr. Koerber to

2       go by?

3       A     Yes.

4       Q     And if we could turn the page now to page 27 of 29.

5       What is this document?

6       A     This is a document regarding Corvus Administration and

7       Management.

8       Q     And when did this company expire?

9       A     June 27th of 2013.

10      Q     So if we then go back to page --

11                   MS. NESTER:   I'm sorry, Your Honor.       I am a little

12      bit confused about the source of this document.           I don't

13      understand where that document came from.          If I could just

14      get some foundation, I probably don't have a problem with

15      it.

16      BY MS. HACKFORD-PEER:

17      Q     Can you read paragraph 13 of Mr. Peterkin's

18      declaration?

19      A     What page is it on?

20      Q     It's on page three.

21      A     Attached as Exhibit 8 is a true copy of the entity

22      information page from the State of Utah, Department of

23      Commerce, Division of Corporations & Commercial Code showing

24      the previous registration of Curvus Administration and

25      Management, LLC that expired as of 06/27/2013.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page23      172 23
                                                                    23ofof172




1       Q     So if you'll turn the page now back to the new articles

2       of incorporation.     Does it appear that this is a

3       reincorporation?

4       A     I'm sorry.    What page is that on?

5       Q     Page four.    I'm sorry.    I should direct you.       Page four

6       of 29.

7       A     Yes.

8       Q     This appears to be a reincorporation of a company that

9       had previously expired; is that right?

10      A     Yes.

11                   MS. HACKFORD-PEER:    Your Honor, I move to admit

12      Exhibit 2.

13                   THE COURT:    Any objection?

14                   MS. NESTER:    No, sir.

15                   THE COURT:    It will be received.

16                   (Plaintiff's Exhibit 2 was received into

17      evidence.)

18      BY MS. HACKFORD-PEER:

19      Q     Okay, Ms. Carr.      Let's move on to Exhibit 3.       Where did

20      you receive this document?

21      A     Also from Trisha Peterkin.

22      Q     And who is this a declaration of?

23      A     Wendy Neff.

24      Q     And who is Wendy Neff.

25      A     She is an investigator.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page24      172 24
                                                                    24ofof172




1       Q     And what did she do?

2       A     She went to the address under the Corvus Administration

3       and Management and took a picture.

4       Q     Okay.    So to be clear, she went to 5526 West 13400

5       South in Herriman?

6       A     Yes.

7       Q     And what is at that location?

8       A     It's a UPS store.

9       Q     And did she note the hours of that UPS store?

10      A     Yes.

11      Q     And what would that store have been open on March 2nd,

12      2019?

13      A     March 2nd is a Saturday, and so they would have been

14      open from 10:00 a.m. to 4:00 p.m.

15                   MS. HACKFORD-PEER:    Your Honor, I move to admit

16      Exhibit 3.

17                   THE COURT:    Any objection, counsel?

18                   MS. NESTER:    No, sir.

19                   THE COURT:    It will be received.

20                   (Plaintiff's Exhibit 3 was received into

21      evidence.)

22      BY MS. HACKFORD-PEER:

23      Q     Okay.    Exhibit 4.    Where did you receive -- first, are

24      you familiar with this document?

25      A     Yes.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page25      172 25
                                                                    25ofof172




1       Q     Where did you receive this document -- or from whom?

2       A     I received this from the Utah Division of Corporations.

3       I can't remember the entire name.

4       Q     The Utah Division of Corporations & Commercial Code?

5       A     Yes.

6       Q     And did you receive that via e-mail?

7       A     Yes.

8       Q     What is Exhibit 4?

9       A     This is a screen shot of what one would have to fill

10      out to register a business online.

11      Q     In the State of Utah, right?

12      A     Yes.

13      Q     So let's look at the second screen shot.

14      A     Okay.

15      Q     When a person fills out and signs a registration like

16      this, what do they -- what are they declaring?

17      A     I'm just going to read what it says.

18      Q     Okay.

19      A     I declare, under penalties of perjury and as an

20      authorized authority, that this filing has been examined by

21      me and is, to the best of my knowledge and belief, true,

22      correct, and complete.

23      Q     And then this document also makes reference to the

24      electronic signature rules in the State of Utah; is that

25      right.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page26      172 26
                                                                    26ofof172




1       A      Yes.

2                     MS. HACKFORD-PEER:    Your Honor, I move to admit

3       Exhibit 4.

4                     THE COURT:    Any objection?

5                     MS. NESTER:    No, sir.

6                     THE COURT:    It will be received.

7                     (Plaintiff's Exhibit 4 was received into

8       evidence.)

9       BY MS. HACKFORD-PEER:

10      Q      Let's move on to Exhibit 5.      Are you familiar with this

11      document?

12      A      Yes.

13      Q      And where did you get this document?

14      A      From the same person at Utah Division of Corporations &

15      Commercial Code.

16      Q      And what is Exhibit 5?

17      A      This is a printout of what would be received.          Once an

18      individual registered a business, it would be received by

19      them and by the Utah division.

20      Q      So it's a recording of the answers when you do an

21      online registration for a business; is that correct?

22      A      Yeah.    Yes, the application.

23      Q      And what business is this the application materials

24      for?

25      A      Corvus Administration and Management.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page27      172 27
                                                                    27ofof172




1       Q     And it's that UPS address in Herriman; is that correct?

2       A     Yes.

3       Q     Let's go to page five of that document, the last page.

4       Whose electronic signature is identified there?

5       A     Claud R. Koerber.

6       Q     Let's go back to page two of that document.          The second

7       question there says what is the date you will start or did

8       start doing business.       What did Mr. Koerber identify as the

9       date Corvus would start doing business?

10      A     March 6, 2019.

11      Q     Then if you go to page four of that document, who is

12      the registered agent?

13      A     Derrick Roebuck.

14      Q     And who is the manager?

15      A     Claud Koerber.

16      Q     And do you believe them to be the same individual?

17      A     Yes.

18      Q     So was Corvus incorporated in Utah on March 2nd, 2019?

19      A     No.

20                   MS. HACKFORD-PEER:    I move to admit Exhibit 5,

21      Your Honor.

22                   THE COURT:    Any objection?

23                   MS. NESTER:    No, sir.

24                   THE COURT:    It will be received.

25                   (Plaintiff's Exhibit 5 was received into
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page28      172 28
                                                                    28ofof172




1       evidence.)

2                   MS. HACKFORD-PEER:     Can I have just a moment?

3                   THE COURT:    You may.

4                   MS. HACKFORD-PEER:     Your Honor, Exhibit 6 was

5       already admitted as part of the Peterkin declaration, so I'm

6       not going to move to admit that.

7                   THE COURT:    All right.

8                   MS. HACKFORD-PEER:     And I have no further

9       questions for you, Ms. Carr.

10                  THE COURT:    Thank you.

11                  Ms. Nester, I assume you're going to do the

12      cross-examination?

13                  MS. NESTER:    Yes, sir.

14                  THE COURT:    You may proceed.

15                  MS. NESTER:    Thank you, Your Honor.

16                                CROSS-EXAMINATION

17      BY MS. NESTER:

18      Q     Good morning, Ms. Carr.

19      A     Hello.

20      Q     It's been a while.      It's good to see you again.

21      A     It's good to see you.

22      Q     So I'd like to go back just a little bit.          And before

23      we even start, as Mr. Koerber's probation officer that he

24      was to report to, did you ever look at his birth

25      certificates?     Have you ever reviewed them?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page29      172 29
                                                                    29ofof172




1       A     No.

2       Q     Do you know what his legal name is or if it's ever been

3       changed?

4       A     I don't know if it's ever been changed.

5                    MS. NESTER:    May I approach, Your Honor?

6                    THE COURT:    You may.

7       BY MS. NESTER:

8       Q     I'm handing you two documents.        They're copies.     Can

9       you look at those for a second.

10                   THE COURT:    I'm assuming counsel has a copy?

11                   MS. NESTER:    Yes, sir, they do.     Thank you.

12                   MS. HACKFORD-PEER:    Can you direct us to which one

13      you're looking at, though.       We just have a pile.

14                   Thank you.

15      BY MS. NESTER:

16      Q     So in your experience as a probation officer, have you

17      seen birth certificates before of people that you supervise?

18      A     Yes.

19      Q     Do those appear to be facsimiles of birth certificates?

20      A     Yes.

21      Q     All right.    And the first one that's -- the one that's

22      the long form that has the signatures on the bottom, what

23      does that say Mr. Koerber's name at birth was?

24      A     Claud Roderick Franklin.

25      Q     And the short form that you have, what is the name on
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page30      172 30
                                                                    30ofof172




1       that certificate?

2       A     Claud Roderick Koerber.

3       Q     Do you have any knowledge as to when that name was

4       changed, or by whom, or why?

5       A     The bottom -- the date issued is October 25th of 2010.

6       Q     That's the date that the certification is issued.            But

7       you don't know when the actual birth certificate was

8       changed?

9       A     No.    No.

10      Q     Have you ever called or asked anyone about

11      Mr. Koerber's legal name?

12      A     No.

13      Q     All right.    Okay.

14            So I want to look at the documents that

15      Ms. Hackford-Peer just went over with you.          The first

16      document that you talked about is a declaration signed by a

17      legal assistant, right?

18      A     Yes.

19      Q     For a law firm in Oregon?

20      A     Yes.

21      Q     It's by a woman named Kristi Tubbin?

22      A     Yes.

23      Q     Have you ever spoken to Kristi Tubbin?

24      A     No.

25      Q     So you've never interviewed her yourself or discussed
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page31      172 31
                                                                    31ofof172




1       this with her in any way?

2       A     No.

3       Q     Did you prepare this declaration for her?

4       A     No.

5       Q     Do you know who did?

6       A     No.

7       Q     In this declaration she claims that at 5:40 p.m. on

8       March 8th of 2019, a slightly heavyset male with long, dark

9       brown hair and a dark brown beard handed her a manila

10      envelope, right?

11      A     Uh-huh.   (Affirmative)

12      Q     Did you read that?

13      A     Yes.

14      Q     Did you ever send her a picture of Rick Koerber to ask

15      her if that was him?

16      A     No.

17      Q     And did she ever tell you or anyone else that the

18      person she saw was Rick Koerber?

19      A     No.

20      Q     Do you have any reason to know that that person was or

21      was not Rick Koerber?

22      A     No.

23      Q     And basically that's the sum total of her information,

24      is that she was hand delivered these documents relating to a

25      civil case on March 8th, a little bit after five o'clock,
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page32      172 32
                                                                    32ofof172




1       right?

2       A     Yes.

3       Q     From an unknown person?

4       A     Yes.

5       Q     Then you also have attached on there what she was

6       delivered; is that right?       She attaches that to her

7       declaration?

8       A     Yes.

9       Q     And page 13 of 15 is a receipt from Corvus

10      Administration and Management; is that right?

11      A     Yes.

12      Q     Do you know that to be the company that Rick Koerber is

13      affiliated with?

14      A     Yes.

15      Q     And how do you know that?

16      A     From the documents that I've received.

17      Q     Did you ever ask Rick where he worked?

18      A     No.

19      Q     Have you ever asked Rick who Corvus Administration and

20      Management is?

21      A     No.

22      Q     And when you look on that document, there's an initial

23      MP.   Do you know whose initials those are?

24      A     I assume it's Morgan Philpot.

25      Q     But you're assuming that?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page33      172 33
                                                                    33ofof172




1       A     Right.

2       Q     So if it turns out that's someone else's initials, you

3       would not have any personal knowledge of that?

4       A     Correct.

5       Q     And if you go down underneath that box of the people to

6       be delivered, there is a statement saying PDF to print plus.

7       Do you know what that means?

8       A     No.

9       Q     Have you asked anyone what that means?

10      A     No.

11      Q     And then there's initials at the bottom, CRK.           Do you

12      recognize those initials?

13      A     Yes.

14      Q     And whose are those initials?

15      A     Mr. Koerber's.

16      Q     So you today have no personal knowledge of anything

17      about this delivery other than what's in these two pages

18      from this legal assistant in Oregon; is that right?

19      A     That's correct.

20      Q     Okay.    Did you ever look up the docket of the civil

21      case?

22      A     No.

23      Q     Did you explore at all what the civil case is about?

24      A     No.

25      Q     Or what allegations are being made about this law firm?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page34      172 34
                                                                    34ofof172




1       A     No.

2       Q     Did you ever read the Oregon statutes on delivery of

3       process, or do any legal research, or ask for a legal

4       opinion on what is permitted in the State of Oregon to

5       deliver and serve process?

6       A     No.

7       Q     But you listed on the violation that he's committed a

8       crime through the service of process, right?

9       A     Right.

10      Q     So what exactly about the service of process is

11      criminal?

12      A     So the information that I based the allegation on are

13      these documents.

14      Q     And nothing else?

15      A     Correct.

16      Q     Okay.    So you don't know what allegations have been

17      made about this law firm in this litigation?

18      A     No.

19      Q     And you don't know -- do you know how much money is

20      involved?

21      A     I believe on here somewhere it said above $4 million.

22      Q     All right.    And do you know whether or not the Oregon

23      court has addressed any of this in the context of the civil

24      litigation?

25      A     No.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page35      172 35
                                                                    35ofof172




1       Q     Do you know -- on that document we were just looking

2       at, page 13 of 15 -- never mind.        I'll strike that.

3             All right.    Do you know what the term dispatch means in

4       Oregon law?

5       A     No.

6       Q     Okay.    Let's go to Exhibit 2 of the Peterkin

7       declaration.     Now this is, in fact, a lawyer at the law firm

8       involved in the $4 million lawsuit; is that right?

9       A     Yes.

10      Q     Have you ever talked to Mr. Peterkin?

11      A     No.

12      Q     Have you ever reviewed the pleadings that were filed

13      prior to all of this?

14      A     No.

15      Q     All right.    On Government Exhibit 2, Ms. Hackford-Peer

16      referred you to page four of 29 where there's a registered

17      agent on this -- excuse me, Your Honor.

18            There's a registered agent on this new registration of

19      Corvus, name of Derrick Roebuck, right?

20      A     Right.

21      Q     And you said you believe that's an alias of

22      Mr. Koerber?

23      A     Yes.

24      Q     And what do you base that belief on?

25      A     Information that we have in our system.          I believe it's
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page36      172 36
                                                                    36ofof172




1       in the presentence report.

2       Q      It's in the presentence report.       And do you know how it

3       got in the presentence report?

4       A      No.

5       Q      Let me show you, now that you bring that up --

6                     MS. NESTER:   Your Honor, may I approach?       I'm

7       going to just show her the presentence report.

8                     THE COURT:    Yes, you may.

9                     MS. NESTER:   Thank you, Your Honor.

10                    May I just stay here for one minute because I'm

11      going to flip the page?

12                    THE COURT:    Yes.

13      BY MS. NESTER:

14      Q      Do you recognize that document?

15      A      Yes.

16      Q      What is that?

17      A      The presentence investigation report.

18      Q      And the date that this report was prepared was what

19      day?

20      A      March 4th.

21      Q      March 4th.    All right.    And on March 4th -- the way

22      that it works, probation officers get information before

23      they do this final report to the Court; is that right?

24      A      Right.

25      Q      And this report -- this first report that was issued on
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page37      172 37
                                                                    37ofof172




1       March 4th, I want to bring your attention to paragraph 75.

2                    MS. NESTER:    Your Honor, since this is a sealed

3       document, I'm not going to admit it.         But there's one

4       section that's not confidential.

5                    THE COURT:    At least as far as you're concerned.

6                    MS. NESTER:    Exactly.

7       BY MS. NESTER:

8       Q     I'm going to ask you to read paragraph 71.

9       A     The defendant reported being self-employed as a

10      contract paralegal since 2013 under the business name of

11      Corvus Administration and Management, LLC, and American Land

12      Run, LLC.    He reported he is usually paid as a 1099 status.

13      He has not renewed his business registration with the Utah

14      Department of Commerce since 2013, and stated he has not

15      filed income taxes under the advice of counsel.           He

16      estimated grossing $4500 monthly.

17      Q     On March 4th, when your coworker -- when your coworker

18      issued this report, Mr. Koerber had self-reported to her

19      that he worked for Corvus Administration and Management,

20      right?

21      A     Yes.

22      Q     And that he was an independent contractor, right?

23      A     Yes.

24      Q     And are you aware that he provided financial

25      disclosures to Ms. Mary Schumann?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page38      172 38
                                                                    38ofof172




1       A     I wasn't aware firsthand, but that is usually what

2       happens.

3                   MS. NESTER:    May I approach, Your Honor?

4                   THE COURT:    You may.

5                   MS. NESTER:    Again, Your Honor, these are sealed,

6       but if I could just review it with her.

7       BY MS. NESTER:

8       Q     I'm going to show you an e-mail on top of a set of

9       documents.    Can you look at the middle e-mail and tell me

10      the date that those documents were transmitted to the United

11      States Probation Office?

12      A     February 28th, 2019.

13      Q     From whom?

14      A     Jessica Stengel.

15      Q     Do you know Jessica in the defender office?

16      A     No.

17      Q     It's all right.

18            And it mentions that it's enclosing what documents?

19      A     Financial disclosures.

20      Q     And if I can, have you reviewed all these financial

21      disclosures?

22      A     No.

23      Q     Did you ask Mary what all Mr. Koerber told her and

24      provided her?

25      A     No.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page39      172 39
                                                                    39ofof172




1       Q     Do you know that he provided her all the bank records

2       for Corvus Administration and Management --

3       A     No.

4       Q     -- on February 28th?

5       A     No.

6       Q     You didn't know that?

7       A     No.

8       Q     All right.    Can you tell me right here in the

9       disclosures that were given to Ms. Schumann what is stated

10      by Mr. Koerber?

11      A     Mr. Koerber is the manager of Corvus Administration and

12      Management, LLC.     As the manager, Mr. Corvus controls a

13      checking and savings account.        Mr. Koerber does not own any

14      stock or membership.

15      Q     So he revealed to probation that he had this company

16      and that's how you learned about it, right?

17      A     Right.

18      Q     But you never interviewed Mr. Koerber or even Mary

19      Schumann about this company?

20      A     No.

21      Q     So as you sit here today, you don't know what that

22      company does, do you?

23      A     I only know what these documents say it does.

24      Q     Those documents don't know who Corvus Administration

25      is.   Those people don't know who it is, do they?          They're
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page40      172 40
                                                                    40ofof172




1       from Oregon.

2       A     No.    The documents from the Utah Division of --

3       Q     Okay.    We'll get to those.     That's fair.     Thank you for

4       clarifying that.     We'll get to that in just one minute.

5             All right.    Also in Mr. Peterkin's -- so Mr. Peterkin,

6       who's the lawyer, is asserting that -- and just to sum up,

7       kind of like we did with Ms. -- I forgot her name already --

8       Ms. Tubbin, just to summarize Mr. Peterkin's affidavit, he

9       is basically claiming that -- sorry, one second -- that he

10      believes the notice of appeal was improperly served; is that

11      right?

12      A     Correct.

13      Q     And do you understand the basis for why he says that

14      it's improperly served?

15      A     Yes.

16      Q     All right.    And did you ever -- did you ask a legal

17      opinion, or a lawyer to explain to you how the service of

18      process -- if Mr. Peterkin's opinion is correct about

19      service of process?

20      A     No.

21      Q     And there is an allegation here where he is claiming on

22      information and belief that Rick Koerber is also Rick

23      Franklin; is that right?

24      A     Correct.

25      Q     And he attaches e-mails, right?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page41      172 41
                                                                    41ofof172




1       A     Right.

2       Q     And the e-mail has Mr. Koerber's picture on it?

3       A     Right.

4       Q     So Mr. Koerber wasn't hiding who he was.          His picture

5       was on his e-mail, right?

6       A     Uh-huh.    (Affirmative)

7       Q     And Mr. Koerber has -- those are actually Mr. Koerber's

8       legal names, Koerber and Franklin; is that right?

9       A     Correct.

10      Q     And there's apparently also some Web page, I don't know

11      where he got it from, called About Me, and that is on

12      page -- that's attached to his affidavit -- Mr. Peterkin's

13      affidavit, and it is page number --

14      A     Twenty-five.

15      Q     Yes.   Thank you.    With a picture of Mr. Koerber, an

16      explanation of what he does, and both his names, Koerber and

17      Franklin; is that right?       Do you see that at the top, Rick

18      Koerber, Claud R. Koerber Franklin?

19      A     Yes.

20      Q     On a public document, right?

21      A     Yes.

22      Q     And Mr. Peterkin has no personal knowledge about Corvus

23      Administration in his affidavit, does he?          He doesn't know

24      anything about that company?

25      A     I'm sorry.    Say that again.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page42      172 42
                                                                    42ofof172




1       Q     Mr. Peterkin, in Government Exhibit 2, he has no

2       personal knowledge about the company Corvus Administration,

3       does he?

4       A     I don't think so.     I couldn't say.

5       Q     It's not in his declaration?

6       A     Right.

7       Q     Are you also aware in Mr. Peterkin's affidavit he talks

8       about whether or not -- let me find it.          Just a moment.

9             So Mr. Peterkin is complaining that the registration of

10      Corvus -- the reregistration of Corvus that happened on

11      March 6th happened after his dispatch date, is that right,

12      of March the 2nd?

13      A     Yes.

14      Q     So he thinks because they weren't registered with the

15      Department of Commerce, that they weren't a real company, or

16      that they didn't exist?

17      A     Right.

18      Q     Did you ever ask anyone or make any investigation about

19      whether Corvus Administration and Management existed and

20      operated under any capacity before the dispatch of these

21      documents that were filed in the civil suit?

22      A     Well, based on the documents that were received from

23      the Utah Division of -- whatever that long name is, it

24      looked like it was expired.

25      Q     Do you know what that means under the law when a
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page43      172 43
                                                                    43ofof172




1       company's business registration expires?

2       A     No.

3       Q     Do you know what legal effect that has?

4       A     No.

5       Q     Do you know what's required to reregister a company?

6       A     No.

7       Q     Do you know why companies register with the Department

8       of Commerce?

9       A     I mean I can guess, but no, not necessarily.

10      Q     Let's look, then, at Government's Exhibit 5 while we're

11      talking about that.      This is the document that you received

12      that was filled out when they reregistered on March the 6th;

13      is that right?

14      A     Right.

15      Q     And when they reregistered the document on March 6th --

16      go to the second page.

17            First of all, let's look at the first page.

18                   MS. NESTER:   This is Government's Exhibit 5,

19      Your Honor.

20      BY MS. NESTER:

21      Q     The very first question that they ask is do you have a

22      federal employer identification number.          Is that asked

23      there?

24      A     Yes.

25      Q     And what's the answer?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page44      172 44
                                                                    44ofof172




1       A     Yes.

2       Q     And do you know what a federal identification number

3       is?

4       A     Yes.

5       Q     What is that?

6       A     It's the way the government identifies employees --

7       employers.    I'm sorry.

8                    MS. NESTER:    And may I approach, Your Honor?

9                    THE COURT:    You may.

10      BY MS. NESTER:

11      Q     I'm going to approach you right now and see if you

12      recognize this document.

13      A     I know what it is.

14                   MS. NESTER:    Your Honor, while she's looking at

15      that, can we go ahead and move to admit the two facsimile

16      copies of the birth certificates as Defense Exhibits 1 and

17      2?

18                   THE COURT:    Any objection, counsel?

19                   MS. HACKFORD-PEER:    No objection, although you may

20      want to redact them.

21                   MS. NESTER:    We'll do that.    We'll redact and then

22      resubmit it at a break, or something.         Thank you.

23                   THE COURT:    What are you going to redact?

24                   MS. HACKFORD-PEER:    Birth date, personal

25      information.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page45      172 45
                                                                    45ofof172




1                   THE COURT:    That kind of thing.      Okay.   I thought

2       you meant the names.

3                   MS. NESTER:    I think that's the point.

4                   THE COURT:    Typically we would redact names.         All

5       right.   They'll be received.

6                   MS. NESTER:    Thank you.

7                   (Defendant's Exhibits 1 and 2 were received into

8       evidence.)

9       BY MS. NESTER:

10      Q     Do you recognize that document?

11      A     Uh-huh.    (Affirmative)

12      Q     What is that document?

13      A     It's a document from the IRS assigning an employer

14      identification number.

15      Q     Can you speak up just a little bit.

16      A     It's a document from the IRS assigning an employer

17      identification number.

18      Q     To whom?

19      A     To Corvus Administration.

20      Q     Who's it addressed to, the letter?

21      A     The Corvus Administration -- I'm sorry.          Claud Koerber.

22      Q     What's the date on that letter from the IRS?

23      A     March 5th, 2012.

24      Q     2012.   So seven years before what we're talking about

25      right now?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page46      172 46
                                                                    46ofof172




1       A     Correct.

2       Q     Is that right.

3       A     Uh-huh.    (Affirmative).

4                    MS. NESTER:    Your Honor, I move to admit this as

5       Defense Exhibit 3.

6                    MS. HACKFORD-PEER:    No objection.

7                    THE COURT:    It will be received.

8                    (Defendant's Exhibit 3 was received into

9       evidence.)

10      BY MS. NESTER:

11      Q     Now let's go back to Government's Exhibit 5.

12            I want to go back to Government's Exhibit 5.           So the

13      first question basically says there is a federal employer

14      identification number, and that's true, based on what you

15      just saw, correct?

16      A     Correct.

17      Q     All right.    Then if we could go down to page two of the

18      document where it says what is the date you will start or

19      did start doing business, right?

20      A     Right.

21      Q     And there's a date of the day that he files, which is

22      March 6th, 2019?

23      A     Yes.

24      Q     When you got these documents, did you speak to anyone

25      at the Department of Commerce in person, or did they just
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page47      172 47
                                                                    47ofof172




1       send you the documents?

2       A     No.    They just sent me the documents.

3       Q     Do you know what they advise people to fill out on

4       these forms in terms of that date?

5       A     No.

6       Q     Do you know what would have happened if Mr. Koerber had

7       put the actual date of 2012 of when the business was first

8       started and tried to put it in there?         Do you know what

9       would happen on the form?

10      A     No.

11      Q     If you could go to the middle of the page, what is the

12      title of that box?

13      A     Previous account information.

14      Q     When does it say it was originally applied for?

15      A     March 5th of 2012.

16      Q     And that indicates that on this form, at some place,

17      Mr. Koerber, or whoever filled out this document, advised

18      that this company had previously registered, correct?

19      A     Correct.

20      Q     All right.    Then if you go down a little bit further to

21      physical business locations, do you see the address on

22      there, which you've said is the address of the UPS store,

23      right?

24      A     Yes.

25      Q     Did you interview anyone in the UPS store?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page48      172 48
                                                                    48ofof172




1       A     No.

2       Q     Do you know how long Mr. Koerber has maintained a

3       business box there for Corvus?

4       A     No.

5       Q     If you could go to the -- flip two more pages to the

6       box that's titled ownership and management information.             Do

7       you see that?

8       A     Yes.

9       Q     What is Claud Koerber's position?

10      A     Manager.

11      Q     What are Jewel Franklin and John Belcher's positions?

12      A     Members.

13      Q     Members.    All right.    If you recall, in Government

14      Exhibit number -- I believe it's four, they showed you a

15      sample of what it looks like when you swear you're going to

16      tell the truth and not commit perjury, right?

17      A     I'm sorry.    Where are you looking?

18      Q     Government's Exhibit 4.

19      A     Okay.

20      Q     Thanks.

21      A     Yeah.

22      Q     That was the sample that you got?

23      A     Yes.

24      Q     On the second page of that there's a perjury statement,

25      correct?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page49      172 49
                                                                    49ofof172




1       A     Correct.

2       Q     And it's to be signed by whom?        A member?

3       A     Oh, yes.    Uh-huh.   (Affirmative)

4       Q     Is there any requirement that the manager sign under

5       penalty of perjury?

6       A     No.

7       Q     Do you have any evidence that Claud Koerber is a member

8       of Corvus Administration?

9             Do you know the difference?

10      A     I assume to be a manager you'd have to be a member, but

11      I don't know.

12      Q     At the very last page of this document, who is listed

13      as the electronic signature?

14            The very last page of Government's Exhibit 5.           Sorry.

15      A     Claud Koerber.

16      Q     And what is his title there?

17      A     Manager.

18      Q     How did this situation very first come to your

19      attention?

20      A     I was in training and I got an e-mail from -- I believe

21      it was from our assistant deputy chief.

22      Q     All right.    And how did your assistant deputy chief

23      become aware of this situation?

24      A     I don't know.

25      Q     Is it fair to say that you became aware of it after the
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page50      172 50
                                                                    50ofof172




1       first PSR was returned, March the --

2       A     Yes.    Yes.

3       Q     So before Mr. Koerber self-reported that he was Corvus

4       Administration and Management, there was no investigation

5       into this at all, right?

6       A     Not that I'm aware of.

7       Q     And then --

8                    MS. NESTER:   One moment, Your Honor.

9       BY MS. NESTER:

10      Q     Have you made any investigation into the credibility of

11      the law firm that's making these allegations?

12      A     No.

13      Q     And according to the receipt that was issued by

14      Mr. Philpot -- or by Corvus Administration, the total amount

15      paid to Mr. Koerber for this service of process was $240; is

16      that right?

17      A     I thought it was 209.

18      Q     You're right.     It's 209.    $209 total --

19      A     Right.

20      Q     -- is what was earned by Mr. Koerber, right?

21      A     Yeah.

22      Q     And have you found any evidence that Mr. Koerber made

23      any representations or submitted any documents at all to any

24      court in Oregon?

25      A     Say that again.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page51      172 51
                                                                    51ofof172




1       Q     Have you found any evidence that Mr. Koerber, not

2       Mr. Philpot, but Mr. Koerber ever made any representations

3       to a court in Oregon?

4       A     No.

5                    MS. NESTER:   Just one moment, Your Honor.        If I

6       could just have a minute.

7       BY MS. NESTER:

8       Q     Before you filed a revocation claim against

9       Mr. Koerber, did you look into any evidence about how long

10      he's been monitored by your office?

11      A     I know that he's been supervised by our office this

12      last time since he first appeared, I believe, before

13      Judge Furse.

14      Q     All right.    And before that, are you aware of him being

15      supervised?

16      A     Yes.

17      Q     For how long?

18      A     Several years.

19      Q     And you looked through his whole file?

20      A     Yeah, I've looked through the file.

21      Q     And this is the first violation in over a decade that

22      he's been accused of; is that right?

23      A     I believe so.

24                   MS. NESTER:   That's all I have.      Thank you,

25      Your Honor.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page52      172 52
                                                                    52ofof172




1                   THE COURT:    Thank you.

2                   Ms. Hackford-Peer, any redirect?

3                   MS. HACKFORD-PEER:     No, Your Honor.

4                   THE COURT:    Do you have any additional information

5       or evidence you would either like to proffer or submit on

6       the violation issue?

7                   MS. HACKFORD-PEER:     Mr. Clark would like to argue

8       it when it's appropriate, but no additional evidence.

9                   THE COURT:    All right.    Thank you.

10                  Ms. Nester, do you have information or evidence

11      you'd like to proffer at this time on the violation issue?

12                  MS. NESTER:    I do, Your Honor.

13                  THE COURT:    Okay.   Go ahead, please.

14                  MS. NESTER:    We're not going to re-call her.

15                  THE COURT:    Thank you.    I'm enjoying myself so

16      much here.

17                  Ms. Carr, thank you.      I appreciate your testimony.

18      You may step down.

19                  MS. NESTER:    Your Honor, at this point we would

20      like to call Probation Officer Greg Petersen.

21                  THE COURT:    Mr. Petersen, if you'll step forward,

22      please.

23                  Please raise your right hand.

24      //

25      //
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page53      172 53
                                                                    53ofof172




1                                  GREG PETERSEN,

2                     Having been duly sworn, was examined

3                            and testified as follows:

4                   THE COURT:    Thank you.

5                   Mr. Petersen, if you'd step around and have a seat

6       in the witness box, please, and pull yourself close to the

7       microphone.

8                   You may proceed, Ms. Nester.

9                   MS. NESTER:    Thank you, Your Honor.

10                               DIRECT EXAMINATION

11      BY MS. NESTER:

12      Q     Good morning, Mr. Petersen.

13      A     Good morning.

14      Q     Thank you for being here on short notice.

15      A     You're welcome.

16      Q     This won't take long.

17            Can you --

18                  MS. NESTER:    I believe the Court knows you well.

19      There's no need for an introduction, Your Honor.

20                  THE COURT:    I do know Mr. Petersen.

21      BY MS. NESTER:

22      Q     Can you tell me at what period of time you were tasked

23      by the Court -- I mean, by the District of Utah to supervise

24      Mr. Koerber?

25      A     From approximately June of 2009 to October of 2013.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page54      172 54
                                                                    54ofof172




1       Q     So four years?

2       A     About.

3       Q     And during that period of time, how would you describe

4       the -- well, strike that.       It doesn't matter.

5             Were you aware that he was employed during that time?

6       A     Yes.

7       Q     And did you question him -- I mean, I know it's been a

8       long time and I'm sure you don't remember, but it is regular

9       in your course of supervision to question people about their

10      current employment?

11      A     Yes, it is.

12      Q     And to verify their current employment?

13      A     Yes.

14      Q     And I asked you to look back through your file and see

15      if you had done that back then, true?

16      A     Correct.

17      Q     And the earliest evidence you had of his employment was

18      from a law office; is that right?

19      A     Correct.

20      Q     And what is the name of that law office?

21      A     It says Corvus Law Group, LLC.

22      Q     And what was the date of that pay period when he was

23      employed there?

24      A     The pay stub that I had in our system was November

25      11 -- excuse me, November 1st, 2011 through November 15th of
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page55      172 55
                                                                    55ofof172




1       2011.

2       Q     So at the end of 2011, he was employed by a law group

3       of Corvus Law Group, LLC; is that right?

4       A     Yeah, at least through November, from my records.

5       Q     And at the very bottom of the paycheck there's an

6       address for this law firm?

7       A     Yes.

8       Q     What is that address?

9       A     15 West South Temple, Suite 1000, Salt Lake City.

10                   MS. NESTER:    Your Honor, can I move to admit a

11      copy of the pay stub as Defense Exhibit No. 4?

12                   THE COURT:    Any objection, Ms. Hackford-Peer?

13                   MR. CLARK:    No objection, Your Honor.

14                   THE COURT:    All right.   Well, thank you,

15      Ms. Hackford-Peer.      That document will be received.

16                   (Defendant's Exhibit 4 was received into

17      evidence.)

18      BY MS. NESTER:

19      Q     At some point later did you ever receive correspondence

20      from a gentlemen named Morgan Philpot?

21      A     Yes.

22      Q     And what was the date of that correspondence?

23      A     Well, the date says December 28th of 2012.          It was time

24      stamped in our office June 13th of 2013.          So I'm not exactly

25      sure if there was some type of clerical error, but that's
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page56      172 56
                                                                    56ofof172




1       when we received it in our office was June 13th of 2013.

2       Q     And actually in the body of the letter it refers to

3       something that occurred in February of '13, right?

4       A     Correct.

5       Q     So it appears pretty clear that the date on the letter

6       is some type of an error, because it would be impossible,

7       right?

8       A     That would be what I'd surmise.

9       Q     But according to your date stamp, you received this on

10      or around June 13th of 2013?

11      A     Correct.

12      Q     And do you have that document in front of you?

13      A     Yes, ma'am.

14      Q     And does that document verify that Mr. Koerber was

15      working in a legal capacity as a law clerk and paralegal for

16      Mr. Morgan Philpot at least from February of '13 through

17      June of 2013?

18      A     The first line, if I could just read it, says I

19      employee -- it looks like a typo -- I employ Mr. Koerber as

20      my law office administrator and as my personal law

21      clerk/paralegal.

22      Q     And tell me, if you can, what he says his primary

23      duties of Mr. Koerber were?

24      A     Mr. Koerber's primary duties include drafting

25      engagement agreements, participating in client
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page57      172 57
                                                                    57ofof172




1       consultations, legal strategy discussions, conducting

2       thorough legal research, and drafting preliminary documents

3       and legal filings.

4       Q     And did you follow up with Mr. Philpot and ask whether

5       or not Mr. Koerber was an independent contractor or a W-2

6       employee?

7       A     I don't recall.      I did go back through my notes, and I

8       remember I drove out to the address listed here, which I

9       believe might have been Mr. Philpot's personal residence,

10      and not feeling comfortable, I just kept driving.            And I

11      don't remember if I made a phone call after that or not.

12      Q     But at least this letter does verify there was some

13      type of employment relationship between Mr. Philpot and

14      Mr. Koerber as far back as June of 2013?

15      A     Yes.

16                   MS. NESTER:    Your Honor, I move to admit this as

17      Defense Exhibit 5.

18                   MR. CLARK:    No objection, Your Honor.

19                   THE COURT:    Thank you.   It will be received.

20                   MS. NESTER:    Thank you, Your Honor.

21                   (Defendant's Exhibit 5 was received into

22      evidence.)

23      BY MS. NESTER:

24      Q     During the time that you supervised Rick Koerber, did

25      he ever attempt to abscond the district?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page58      172 58
                                                                    58ofof172




1       A     Not that I'm aware of.

2       Q     Was he ever accused of using drugs or alcohol

3       inappropriately?

4       A     Not that I'm aware of.

5       Q     Did he ever pose a danger to anyone in the community?

6       A     Not that I'm aware of.

7       Q     Did he ever violate and cause you to revoke him, ever?

8       A     He did violate a couple of times as far as missing

9       checks-ins, and I think one time he moved without getting

10      permission.    But that was stuff that we just verbally

11      admonished him and moved forward.

12      Q     The situation where he moved without getting

13      permission, do you recall the circumstances around that?

14      A     I don't -- I remember he was living in Highland and

15      then relocated to Herriman.

16      Q     Would it refresh your memory to hear that he was

17      evicted without notice?

18      A     It wouldn't but that could have been the case.

19      Q     So if someone got evicted without notice, it would be

20      impossible for them to let you know ahead of time that they

21      were moving, right?

22      A     Fair.

23      Q     And over that four-year period, you never made any

24      reports to the Court or recommended that he should be

25      incarcerated or any sanctions taken against him; is that
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page59      172 59
                                                                    59ofof172




1       right?

2       A     Correct.

3                   MS. NESTER:    That's all I have for this witness,

4       Your Honor.

5                   THE COURT:    Thank you.

6                   Who's going to handle the cross-ex?

7                   MR. CLARK:    Me, Your Honor, but we don't have any

8       cross-examination.

9                   THE COURT:    You don't have any.      Thank you.

10                  Mr. Petersen, thank you for your testimony, sir.

11      You're excused and may step down.

12                  MS. NESTER:    Your Honor, at this point I would

13      like to call Mr. John Belcher to the stand.

14                  THE COURT:    All right.    Mr. Belcher, if you'll

15      please step forward.

16                  MS. NESTER:    I've lost -- I'm not used to the

17      dryness anymore, Your Honor.       I need some water.

18                  THE COURT:    Well, it's hard to -- please raise

19      your right hand and be sworn.

20                                  JOHN BELCHER,

21                    Having been duly sworn, was examined

22                           and testified as follows:

23                  THE COURT:    Mr. Belcher, if you would please come

24      over here and have a seat.       Pull yourself up close to the

25      microphone, if you would, please.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page60      172 60
                                                                    60ofof172




1                   I was just going to say, Ms. Nester, that if you

2       think it's dry here, we've had the second wettest spring on

3       record.   It rains constantly.

4                   MS. NESTER:    Left just in time.

5                   THE COURT:    So to say it's dry is gilding the lily

6       a little bit.     But go ahead.

7                                DIRECT EXAMINATION

8       BY MS. NESTER:

9       Q     Good morning.

10      A     Good morning.

11      Q     Would you please introduce yourself to Judge Warner?

12      A     My name is John Belcher.

13      Q     And, John, how are you related to Rick Koerber?

14      A     I am his brother-in-law.

15      Q     So you are married to his --

16      A     My wife is his wife's sister.

17      Q     Correct.    How long have you been his brother-in-law?

18      How long have you all been married?

19      A     Well, I've been married longer than he has.          So I

20      think -- I want to say at least probably nine years.

21            It's okay for me to forget the anniversary of their

22      wedding, isn't it?

23      Q     Yes, it is.

24      A     Okay.

25      Q     So I wanted to address with you the formation, or the
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page61      172 61
                                                                    61ofof172




1       inception, if you will, of the company Corvus Administration

2       and Management, LLC.      Do you remember when that company was

3       created?

4       A     Yes, I do.

5       Q     What year was that?

6       A     2012, and I think we formally registered it in 2013.

7       Q     If the registration documents showed you registered it

8       in March of 2012, would you disagree with that?

9       A     No.   I'd say that's absolutely correct.

10      Q     So tell me, if you can, or tell Judge Warner, if you

11      can, why you all created Corvus Administration and

12      Management.

13      A     For me to hopefully one day make some money with it.

14      But we wanted to form a business to perform services that --

15      honestly, for Rick's family to make some money.           I wanted to

16      make some money.     Just like any business, we wanted to make

17      some money.

18      Q     What was the nature of the business that Corvus was

19      going to engage in?

20      A     Legal services.     We delivered process.      We -- I mean, I

21      didn't do the writing.      Rick did the writing.       I actually

22      was more hands off.      I was ownership and not involved in the

23      day-to-day per se.

24      Q     When you guys opened the company was there a bank

25      account affiliated with the company?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page62      172 62
                                                                    62ofof172




1       A      Yes.

2                     MS. NESTER:   May I approach, Your Honor?

3                     THE COURT:    You may.

4       BY MS. NESTER:

5       Q      Do you recognize that document?

6       A      Yes, I do.

7       Q      What is that document?

8       A      It's the inception of the bank account.         It's the form

9       we had to fill out.

10      Q      And what is the name of the organization that the

11      account was opened up under?

12      A      Mountain America Credit Union.

13      Q      No.    I mean the name of the business.

14      A      I apologize.    Corvus Administration and Management,

15      LLC.

16      Q      And then if you look back on the back page, who is the

17      signing manager?

18      A      The manager is Claud R. Koerber.

19      Q      And that's his real name, right?

20      A      Correct.

21      Q      And you also heard -- you were in the courtroom --

22                    MS. NESTER:   Your Honor, can I move this as

23      Exhibit 6 of the defense?

24                    THE COURT:    Any objection?

25                    MS. HACKFORD-PEER:   No, Your Honor.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page63      172 63
                                                                    63ofof172




1                   THE COURT:    It will be received.

2                   (Defendant's Exhibit 6 was received into

3       evidence.)

4       BY MS. NESTER:

5       Q     You were in the courtroom when you heard Ms. Carr, the

6       probation officer, testify about the registration listing a

7       registered agent under the name of Derrick Roebuck?

8       A     Yes, correct.

9       Q     Tell me who Derrick Roebuck is.

10      A     It's an alias.     It's an anagram.

11      Q     And why did you guys use an alias name for the

12      registered agent of Corvus Administration?

13      A     At that time when we formed the company, a lot of the

14      legal troubles that Rick was in -- in the legal world, we

15      didn't want people Googling Rick Koerber and finding his

16      name, and then harassing our attorneys' clients.           It would

17      be bad for business.      It would be horrible.

18      Q     So to your knowledge, have you ever been aware of Rick

19      Koerber using the name Derrick Roebuck at any point in the

20      business of Corvus Administration other than listing it as a

21      registered agent name?

22      A     No.   That was the only time we ever used it.

23      Q     And the registration is public, like you said?

24      A     That is correct.

25      Q     It can be Googled?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page64      172 64
                                                                    64ofof172




1       A     It can be accessed by anybody at any time.

2       Q     When people would pay Corvus Administration for their

3       services, who would they pay?

4       A     They would pay Corvus Administration.

5       Q     But who personally would they pay?

6       A     Rick Koerber.

7       Q     Was there ever any doubt about who ran Corvus

8       Administration the entire time that you worked in it?

9       A     Not at all.

10      Q     During the time that you worked in Corvus

11      Administration, how often, if ever, did you ever serve

12      process or deliver papers for law firms?

13      A     The company, fairly often.       Even personally, I served a

14      few back in 2013.

15      Q     When you guys would serve those documents, you'd get

16      paid for that, right?

17      A     Correct.

18      Q     When you guys opened the first -- when you first opened

19      Corvus, did you get any advice from anyone about the proper

20      way to do that?

21      A     We got lots of advice.      At that time we had to cross

22      all our t's and dot all our i's as best we could.

23      Q     And that's because Rick was in trouble, right?

24      A     That is correct.

25      Q     So you were being super careful?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page65      172 65
                                                                    65ofof172




1       A     That is correct.

2       Q     So who did you talk to?

3       A     We consulted some of the attorneys that we knew and

4       worked with.    We also -- the Department of Commerce in the

5       registration.

6       Q     So when you talked to the Department of Commerce, what

7       specific advice were you seeking?

8       A     What would be -- was there any additional paperwork,

9       anything we had to fill out in order to use the registered

10      agent that we used or the proper format to register the

11      company.

12      Q     What, if anything, did you tell them about wanting to

13      use an alias name as a registered agent?

14      A     It's a long time ago.      We -- as I recall, again, on a

15      phone conversation, we said is there any problem using an

16      alias, and they said no.       Is there any way to register an

17      alias?   They said no.

18      Q     All right.    And then when you got -- now I want to move

19      forward.    So from starting in 2012, about how many years was

20      Corvus active and working for law firms?

21      A     It's been continually active.

22      Q     And do you know about how many different clients Corvus

23      has had over the years, law firms and lawyers?

24      A     Maybe 500.

25      Q     And I want to move forward now to 2019.          Okay?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page66      172 66
                                                                    66ofof172




1       A     Okay.

2       Q     Was there an occasion in February or early March where

3       Rick Koerber and/or Jewel, his wife, had a conversation with

4       you about needing to register -- update the registration of

5       Corvus?

6       A     Yeah, there was.

7       Q     What do you remember about that?        Talk slow.

8       A     I apologize.

9       Q     Okay.

10      A     They came down to our new house in Spanish Fork and

11      stayed with us for a few days, and at that time it was after

12      sentencing, the case --

13      Q     You mean the conviction, not the sentencing?

14      A     I apologize.    I don't know all the -- what it's all

15      called.   But yes, after the conviction.

16            And they were -- there was some concern that the

17      company being expired -- I don't know if it was the

18      probation and parole or if it was the prosecutor's office,

19      but whatever report they were working on, we determined it

20      was probably best to cross our t's and dot our i's and

21      register the company and make sure everything was the way it

22      should be.

23      Q     So when you talked to Rick about it, what has his

24      concern about why it needed to be done right away?            Do you

25      remember?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page67      172 67
                                                                    67ofof172




1       A     To the best of my knowledge, when we talked about it,

2       the concern was that, hey, they're going to take the fact

3       that this company is not registered and say I'm not

4       employed, it's not a real company, something to that effect.

5       Q     And this was early March, because you guys registered

6       March the 6th, right?

7       A     Yeah.    It would have been the first week of March.

8       Q     So were you aware that he received his copy of his

9       probation report either March 1st or March 2nd, shortly

10      thereafter?

11      A     I don't know that I'm aware that he received it, but,

12      yeah, that would be that.       I know we were talking about that

13      information and that's probably where that information came

14      from.

15      Q     During the time that you all were talking about needing

16      to satisfy probation, did you ever talk about anything to do

17      with a case in Oregon?

18      A     No.    I don't -- again, we didn't talk about any of the

19      day-to-day or the -- I wasn't involved in a lot of the

20      day-to-day activities.

21      Q     When you guys went to reregister the company, did you

22      talk to anyone in the Department of Commerce then about how

23      to do that?

24      A     Yes.

25      Q     Who did you talk to?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page68      172 68
                                                                    68ofof172




1       A     I don't have a name.      We just called the number on the

2       website.

3       Q     And what did you ask them?

4       A     Well, the main concern was when we tried to register

5       the company, it wouldn't let us put the date that we

6       actually formed the company.

7       Q     Why is that?

8       A     Because it's a Web form and it just puts a big red

9       error and says you filled this out wrong, and try again.             It

10      only allows you to put that day's date or a future date.

11      And we asked them how to proceed.

12      Q     And what did they tell you?

13      A     They said put today's date.       It happens all the time.

14      It's fairly normal.      You know, the old company, we've got it

15      in our system, and that's how it's always done.

16                  MS. NESTER:    One moment, Your Honor, with the

17      Court's indulgence.

18      BY MS. NESTER:

19      Q     So when you guys reregistered, what decision, if any,

20      did you make about who to list as the members and the

21      manager of the company?

22      A     Jewel and I are the owners, the members, if you will,

23      for the LLC.    So we listed us as the members, and we

24      determined to list Rick as a manager.         Even though they

25      don't require it, we wanted to be transparent.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page69      172 69
                                                                    69ofof172




1       Q     What about the registered agent?

2       A     The registered agent, we kept it the same it has been

3       because that was the company that they had on file.

4       Q     And this was after his probation report had discussed

5       this name and you guys left it on there?

6       A     That is correct.

7       Q     And why didn't you change it?

8       A     Because we didn't want to -- I mean, it was known.            It

9       was one that had already been out there, and we didn't want

10      to make it look like we were changing or trying to hide

11      something.

12                  MS. NESTER:    That's all I have.

13                  Thank you, Your Honor.

14                  THE COURT:    Thank you.

15                  Cross-examination.

16                  MS. NESTER:    Your Honor, would you like the

17      exhibits I've already marked?

18                  THE COURT:    Yes.

19                  MS. NESTER:    We will need to redact.

20                  MS. HACKFORD-PEER:     No questions, Your Honor.

21                  THE COURT:    I have a couple.

22                  Mr. Belcher, I've heard it referred to as Corvus

23      Law Group and also Corvus Management -- Administration and

24      Management services.      Are those two separate entities?

25                  THE WITNESS:    The legal entity -- the law group
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page70      172 70
                                                                    70ofof172




1       formed into the management group.        It is separate.

2                   THE COURT:    What do you mean it formed into?

3                   THE WITNESS:    I apologize.     Morphed into.     The

4       previous group was Corvus Law Group.         I wasn't involved with

5       that at all.    The only thing I can testify to is Corvus

6       Administration that we formed in 2012 and 2013.

7                   MS. NESTER:    I do think I can clear that up with

8       another witness, Your Honor.

9                   THE COURT:    Okay.

10                  So you were involved in the incorporation in 2013;

11      is that correct?

12                  THE WITNESS:    Not incorporation, Your Honor,

13      organization.

14                  THE COURT:    Organization.     Excuse me.

15                  And what was the purpose of that organization?

16                  THE WITNESS:    We just wanted to get aboveboard.

17      To open a bank account, you need to organize with the state.

18                  THE COURT:    What was the purpose -- what was the

19      stated purpose of the business?

20                  THE WITNESS:    Oh, the business purpose.        It was

21      always legal service.      It was always -- I've always, when

22      I've formed a business, put any legal business purpose.              But

23      it was to perform management services, specifically

24      targeting towards law groups and law firms.

25                  THE COURT:    You said you had over 500 clients.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page71      172 71
                                                                    71ofof172




1                   THE WITNESS:    I'm guesstimating on that,

2       Your Honor.    Several hundred at least.

3                   THE COURT:    Give me five.

4                   THE WITNESS:    Give you five clients?       Again, I'm

5       not involved in the day-to-day, but you've got Philpot Law.

6       You've got Skousen.      A gentleman over on 90th South.        He's a

7       bigger fellow.     I don't remember his name, the law firm

8       there as well.

9                   Again, that wasn't my role.       I didn't manage or do

10      the day-to-day.

11                  THE COURT:    What did you do?

12                  THE WITNESS:    I was an owner, Your Honor.        I was a

13      member.

14                  THE COURT:    You didn't do any actual work?

15                  THE WITNESS:    Yes, Your Honor.

16                  THE COURT:    Yes as in yes you did or yes you did

17      not?

18                  THE WITNESS:    You are correct, Your Honor.        I did

19      not do much actual work after 2013.

20                  THE COURT:    You appeared on the documents as an

21      owner, but not actively involved in the business, correct?

22                  THE WITNESS:    Actively involved?      There is an

23      actual legal term on their incorporation, actively involved,

24      yes.   But I was not actively involved in the day-to-day.            I

25      have a full-time job and work elsewhere.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page72      172 72
                                                                    72ofof172




1                   THE COURT:    On this reregistration that just

2       occurred recently, in March of this year, we talked about

3       we, we meaning you and I'm assuming Mr. Koerber?

4                   THE WITNESS:    Yes, Your Honor.

5                   THE COURT:    We registered it.      Did you do that

6       together, or did you do that or did he do that?

7                   THE WITNESS:    It was myself, Rick Koerber, and

8       Jewel as well.

9                   THE COURT:    All sitting at the computer at the

10      same time because it was done online?

11                  THE WITNESS:    Sitting around the kitchen table

12      with a laptop.

13                  THE COURT:    And what time of the day did you do

14      that?

15                  THE WITNESS:    I'm going to say -- Your Honor, I

16      don't exactly remember what time of day it was.

17                  THE COURT:    Was it in the evening?

18                  THE WITNESS:    We sat down twice.      The first time

19      we tried to register, we couldn't use the date we wanted.

20      We called back, and the following day is when we completed

21      the registration.

22                  THE COURT:    And they said to use today's date?

23                  THE WITNESS:    Correct.

24                  THE COURT:    That being March 6th.

25                  THE WITNESS:    That is correct.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page73      172 73
                                                                    73ofof172




1                   THE COURT:    And the prior Corvus organization

2       expired on June 27th of 2013?

3                   THE WITNESS:    That is correct.

4                   THE COURT:    Is it your understanding that that

5       organization was a lawful entity after that point when the

6       business registration expired?

7                   THE WITNESS:    To my understanding, yes.

8                   THE COURT:    Are you a lawyer?

9                   THE WITNESS:    I'm not a lawyer.

10                  THE COURT:    Did you seek legal counsel on that?

11                  THE WITNESS:    Not specifically on that.

12                  THE COURT:    And what's the basis of your opinion?

13                  THE WITNESS:    The company doesn't cease to exist.

14                  THE COURT:    I didn't say it didn't cease to exist.

15      I said was it lawfully organized at that point?

16                  THE WITNESS:    My basis for that is that the IRS

17      still had us -- had given us the tax ID number.           We still

18      were an entity.     We weren't -- just like a sole

19      proprietorship, it's still an entity.

20                  THE COURT:    You continued to do business, although

21      you didn't do any yourself, correct?

22                  THE WITNESS:    The company continued to do

23      business, that is correct.

24                  THE COURT:    How much money were you making off

25      this?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page74      172 74
                                                                    74ofof172




1                   THE WITNESS:    I didn't make any money.       The idea

2       was that once all the legal smoke cleared from this case,

3       that we could really take off and run a good business.

4                   THE COURT:    So you've never made a dime off of

5       this; is that correct?

6                   THE WITNESS:    I might have made a couple dollars

7       when I served process papers back in 2013.

8                   THE COURT:    But, essentially, Mr. Koerber has just

9       asked you to use your name on the documents; is that

10      correct?

11                  THE WITNESS:    No, that's not correct.

12                  THE COURT:    Well, you haven't done any work.

13                  THE WITNESS:    I've done some work, but not much.

14                  THE COURT:    Okay.   So what is it you've done in

15      the last six years to demonstrate that you have more than an

16      ownership interest in this?

17                  THE WITNESS:    I don't have more than an ownership

18      interest in this.

19                  THE COURT:    All right.

20                  Now the stated purpose of Corvus Administration is

21      business administration and management services.           That

22      doesn't sound like law work to me, yet you've described this

23      business as primarily involved in legal business and legal

24      service of process.      Why did you state the business -- the

25      purpose of the business is business administration and
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page75      172 75
                                                                    75ofof172




1       management services?

2                   THE WITNESS:    That's what we do.      We manage

3       businesses.    I had come off owning my own business, and that

4       was one of the services they provided for me was helping

5       me --

6                   THE COURT:    In your testimony with Ms. Nester you

7       talked about primarily legal services, did you not?

8                   THE WITNESS:    There was a need and there was

9       opportunity, and that's what was available at the time.             But

10      we're not limited, by any means, to legal businesses.

11                  THE COURT:    You say you served process a couple of

12      times, Mr. Belcher?

13                  THE WITNESS:    Yes, Your Honor.

14                  THE COURT:    Was that here locally or was that out

15      of state?

16                  THE WITNESS:    That was here locally.

17                  THE COURT:    All right.    Thank you.

18                  Any redirect, Ms. Nester?

19                  MS. NESTER:    No, Your Honor.

20                  THE COURT:    Any cross-ex based on my few

21      questions?

22                  MS. HACKFORD-PEER:     No, Your Honor.

23                  THE COURT:    All right.    Thank you.

24                  Mr. Belcher, thank you for your testimony, sir.

25      You are excused.     You may step down.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page76      172 76
                                                                    76ofof172




1                    MS. NESTER:    Your Honor, at this time I would like

2       to call Russ Skousen to the stand.

3                    THE COURT:    Mr. Skousen.

4                    Please raise your right hand.

5                                  RUSSELL SKOUSEN,

6                      Having been duly sworn, was examined

7                            and testified as follows:

8                    THE COURT:    Sir, if you'd come around and have a

9       seat in the witness box, and pull yourself up close to the

10      microphone, please.

11                                DIRECT EXAMINATION

12      BY MS. NESTER:

13      Q     Good morning.

14      A     Good morning.

15      Q     Mr. Skousen, would you please introduce yourself to

16      Judge Warner.

17      A     I'm Russell Skousen, an attorney in Utah.

18      Q     How long you have been an attorney?

19      A     Since 1991.

20      Q     And during the time that you've been barred in Utah,

21      have you also had jobs other than purely legal?

22      A     Yes.    I've been in-house counsel.      I've been the

23      executive director of the Department of Commerce.

24      Q     Which governor appointed you to that position?

25      A     Huntsman.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page77      172 77
                                                                    77ofof172




1       Q     And when did you leave the Department of Commerce?

2       A     August 2005.

3       Q     And since then you've been in private practice?

4       A     Yes.

5       Q     And what type of business do you -- what type of law do

6       you engage in generally?       What's the general nature of your

7       practice?

8       A     I'm really one of the few general practitioners out

9       there, so I -- but real estate, estate planning, business,

10      outside and inside general counsel work.

11      Q     All right.    And during the time that you were at the

12      Department of Commerce and also during the time you've been

13      in private practice, have you ever had to deal with issues

14      relating to registering LLCs for clients?

15      A     Very often.

16      Q     Okay.   And tell me, if you can, what is the purpose for

17      a limited liability corporation -- that's LLC, right?            What

18      is the purpose for an LLC to register with the Department of

19      Commerce?

20      A     Well, one of the key benefits of either incorporating,

21      if you're a corporation, or organizing, if you're a limited

22      liability company, is so that the owners of the company do

23      not -- do not incur personal liability for the activities of

24      the company or corporation.

25      Q     And harkening back to law school, it's something akin
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page78      172 78
                                                                    78ofof172




1       to a corporate veil around your personal liability; is that

2       right?

3       A     Right.

4       Q     And if your registration lapses, and I think

5       Judge Warner used this term just a few minutes ago, you no

6       longer have that legal entity designation, right?

7       A     So what happens if you fail to file your annual report,

8       you become administratively suspended.         And then that

9       suspension then becomes dissolution if you do not seek to

10      reinstate your company within two years.

11      Q     And if you're suspended and ultimately -- by the way,

12      how often does this happen to companies?

13      A     Very often.

14      Q     And when a company's registration lapses, what's the

15      legal effect of once their legal entity status is dissolved,

16      what does that mean?

17      A     Well, so if a company reinstates within two years, then

18      whatever activities were done between the time of suspension

19      and reinstatement, it relates back as though you were never

20      suspended.     And so you have -- you have that corporate shell

21      reinstated for all of your past activities.

22      Q     And what happens if your lapse extends past two years?

23      A     So if it extends past two years, you're no longer able

24      to do what's called reinstating, but you can form a new

25      entity that has a new entity number with the state, and your
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page79      172 79
                                                                    79ofof172




1       activities between the time of dissolution of the company

2       and forming a new company of the same name do not enjoy the

3       protection -- the members or owners of the company do not

4       enjoy that corporate shield for the activities in that time.

5       Q     What, if any, legal impact does this lapse that makes

6       you vulnerable as a business owner to personal liability,

7       what, if any -- what, if any, effect does that have on your

8       ability to continue doing business as a business in the

9       State of Utah?

10      A     As a practical sense, it doesn't affect your ability to

11      continue to do business, but you're exposed to personal

12      liability.     You don't have that protection of the corporate

13      shield.

14      Q     So the people that get hurt when you don't register is

15      yourself, right, because you're opening yourself up to

16      liability?

17      A     Right.    Individuals that interact with a company that's

18      been expired, if they sue the company, they can also go

19      after the assets.     If they win a judgment, they can go after

20      the assets of the owners of that company.

21      Q     In all of the time that you've been practicing and when

22      you were at the Department of Commerce, are you ever aware

23      of anyone being prosecuted or held criminally responsible

24      for not reregistering their company with the Department of

25      Commerce?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page80      172 80
                                                                    80ofof172




1       A     Not ever.

2       Q     Okay.   All right.

3             After a company's registration lapses, are their

4       records still available to be viewed by anyone in the

5       public?

6       A     Anyone in the public can get on the website of the

7       Division of Corporations & Commercial Code and do a search,

8       and the search will come up with names and entities of

9       expired and active companies.        There is certain information

10      that is available without paying a fee, but if you pay like

11      a dollar or two, you can get all of the documents that have

12      been filed with the state, all the annual reports.            You will

13      also get a breakdown of who the managers and owners are, and

14      so forth, that's been reported.

15      Q     Just to refresh our memory, what does it mean when you

16      use the phrase D as in dog, B as in boy, A, dba, what does

17      that mean?

18      A     It means doing business as.

19      Q     And when someone -- are there any restrictions through

20      the Department of Commerce of a person's ability to do

21      business as a company without being registered?

22      A     No.   You do not have to register a dba, but there are

23      certain rights and opportunities that are foreclosed to you

24      if you do not register.

25      Q     And is it common or have you seen in your experience
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page81      172 81
                                                                    81ofof172




1       that people use names other than their own when they're

2       establishing businesses?

3       A     All the time.     You may have heard the term sole

4       proprietor.

5       Q     Right.

6       A     A sole proprietor is someone who either does a business

7       in their own name or does it under a name they've made up,

8       but they're not a recognized legal entity separate from the

9       owner of that business.

10      Q     Okay.    Are you aware -- are there examples, for

11      example, in our own community where people do business as a

12      name that is not actually their name?

13      A     Well, I'm familiar -- there's a law firm that does

14      business here and in a couple other states, at least

15      California.     They're called Lincoln Law, and part of their

16      logo is a silhouette of what looks like Abraham Lincoln.             I

17      don't think he owns that or has anything to do with that

18      company, but I think the idea is that they like that sense

19      of we're country lawyers, Honest Abe type attorneys.            But to

20      my knowledge, none of the attorneys have Lincoln in their

21      name at all -- their personal names.

22      Q     Also the registered agent that was used in these

23      registration documents was an individual or an anagram

24      Derrick Roebuck?

25      A     Right.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page82      172 82
                                                                    82ofof172




1       Q     What is the significance of listing a registered agent

2       with the Department of Commerce?

3       A     The purpose of having a registered agent is so that

4       either the Department of Commerce or anyone who is wanting

5       to make contact with a company has an address and someone

6       that will receive the correspondence that is intended to go

7       to the operators of that company.

8       Q     And you were here when we talked about -- or when

9       Ms. Hackford-Peer talked about the investigator that went to

10      the address listed for the registered agent and it's a

11      business box at a UPS store.       Did you hear that?

12      A     Yes.

13      Q     Does that pose any problems?       Can you list a P.O. Box

14      as the place where the company collects its correspondence?

15      A     Well, so the government can have various addresses for

16      a company.     There is a place where you do business.         There

17      can be an address for where the registered agent can be

18      contacted.     So companies very often will use like a UPS

19      store for doing that, and that's kind of a gray area because

20      they don't like to have P.O. boxes.         But a UPS store, that's

21      kind of --

22      Q     It doesn't look like a P.o. Box.        It's an actual

23      business box?

24      A     Right.

25      Q     Okay.    That's interesting.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page83      172 83
                                                                    83ofof172




1              All right.    Do you personally know Rick Koerber?

2       A      I do.

3       Q      How long have you known Rick Koerber?

4       A      Since September of 2005.

5       Q      And when you -- starting in 2012 --

6       A      Excuse me.    August of 2005.

7       Q      And fast-forward to 2012, which is when this company

8       that's at issue here, Corvus Administration, was

9       incorporated.     Did you ever become aware at some point that

10      Rick did business under that company name?

11      A      Yes.

12      Q      How did you become aware of that?

13      A      He told me.    I believe it was 2015 that I became aware

14      of that.

15      Q      And at that time were you hiring him to do work for

16      you?

17      A      Yes.

18      Q      What type of work did he do for your firm?

19      A      He did research and writing, screening new cases coming

20      in.    He helped with some office administration types of

21      things.    And there was also at least one occasion where I

22      had his company effect process in an eviction case.

23      Q      Did you hire him as a W-2 employee or was he an

24      independent contractor?

25      A      Independent contractor.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page84      172 84
                                                                    84ofof172




1       Q      And when you paid him, how was the -- how were the

2       checks addressed, or who was it addressed to when you paid

3       him?

4       A      Corvus Administration.

5       Q      Did he ever at any time that he worked for you -- so

6       what was the period of time where he actually worked for you

7       and did jobs for you?

8       A      Beginning at the end of -- the latter part of 2015.

9       Q      Up until even now?

10      A      Yeah.

11      Q      During all this time, has he ever used the name Derrick

12      Roebuck to conduct any business with you or a client?

13      A      No.

14                   MS. NESTER:   May I approach?

15                   THE COURT:    You may.

16      BY MS. NESTER:

17      Q      Do you recognize that?     It's a redacted document.        Do

18      you recognize it?

19      A      I do.

20      Q      When did you provide that to me?

21      A      This morning.

22      Q      And what is that?

23      A      It is a redacted copy of a bank account for my law

24      firm, my operating account, and it is a bank statement

25      covering the month of December 2015.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page85      172 85
                                                                    85ofof172




1       Q     What's attached to the cover sheet?

2       A     So attached to the cover sheet is a photocopy of check

3       number 0891 made out to Corvus Administration for $2,000.

4       Q     Do you remember what it was for?        I mean, if it's

5       privileged, don't say.

6       A     I don't.

7       Q     And what does that represent, that payment?

8       A     It just represents legal support services that I paid

9       him for.

10                  MS. NESTER:    Your Honor, may I introduce this as

11      Defense Exhibit 7?

12                  THE COURT:    I don't know if you may or not, but we

13      can find out.

14                  MR. CLARK:    No objection, Your Honor.

15                  THE COURT:    It will be received.

16                  (Defendant's Exhibit 7 was received into

17      evidence.)

18                  MS. NESTER:    With the Court's indulgence for just

19      a moment.

20      BY MS. NESTER:

21      Q     So since you have been employing Corvus Administration

22      for a period of years, how would you rate the reliability of

23      those services?     If you asked something to be done, how

24      reliable is it that it's going to be done with this company?

25      A     Quite reliable.     It may be 11:59 p.m., but it gets
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page86      172 86
                                                                    86ofof172




1       done, and it gets done very well.

2       Q     So you have confidence in this company and you continue

3       to employ them?

4       A     Yes.

5       Q     And did you ever become aware at any time that this

6       company was engaging in any type of dishonesty with you or

7       your clients?

8       A     No.

9                    MS. NESTER:    That's all I have, Your Honor.

10                   THE COURT:    Thank you.

11                   Cross-examination.

12                   MR. CLARK:    Yes, Your Honor.

13                                 CROSS-EXAMINATION

14      BY MR. CLARK:

15      Q     Mr. Skousen, good morning still.

16            You mentioned you were at the Department of Commerce.

17      How long was that?

18      A     About nine months.

19      Q     And why did you leave?

20      A     I could not -- when I initially took the job from

21      Governor Huntsman, I told him up front that I couldn't

22      afford to do the job very long, but I would help get some

23      things done that the transition committee had identified

24      that needed to be done at the Department of Commerce, but

25      that if the salary could be increased to measure up with
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page87      172 87
                                                                    87ofof172




1       other department heads, that I could stay.

2             His position was all cabinet level officers should

3       receive the same pay, and so he authorized legislation to be

4       proposed that would put all cabinet officers on equal

5       footing.    We tried that.     And over the summer, it didn't

6       happen.    It couldn't happen.     The legislature actually was

7       set to approve only my salary to be increased, and we didn't

8       think that was a good idea, so I left.

9       Q     So you weren't asked to leave by anybody in the

10      administration?

11      A     Well, what happened was, because the legislation didn't

12      pass, a staff member of mine was looking around for maybe an

13      option for me.     And then a friend of mine offered to give me

14      a loan.    I did not take the loan, but that went to the

15      governor and he just said, nah, I don't want that to -- if

16      that gets out, that wouldn't look good.

17            Also -- and I agreed.      I never even seriously

18      considered taking that loan.

19            Also there was some controversy over a division head

20      that I terminated with the governor's and chief of staff's

21      approval, also the approval of my successor in the office.

22      He was head of the Division of Consumer Services, a part of

23      it, but he was sort of the utility advocate for small

24      businesses.    And so I terminated him.       That was quite

25      controversial, including cartoons of the governor kicking
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page88      172 88
                                                                    88ofof172




1       this poor man out of office.

2             So anyway, it was a mutual departure.         But, yeah, I was

3       asked to go.

4       Q     Okay.   Now you didn't mention this in your direct

5       testimony, but you're actually related to Mr. Koerber; is

6       that right?

7       A     By marriage.    His wife is my first cousin once removed.

8       Q     Okay.   And you mentioned that he has done some work for

9       you, but there was a time when you were actually working for

10      him, right?

11      A     That is correct.

12      Q     You actually have been a part of both of the trials

13      that we've had for Mr. Koerber's case, right?

14      A     I have been a witness at both trials.

15      Q     And why were you a witness?

16      A     I was general counsel at one of his companies after I

17      left.

18      Q     Which one was that?

19      A     FranklinSquires.

20      Q     What about Founders Capital?

21      A     No.

22      Q     And I didn't take your testimony or your

23      cross-examination at trial, but am I remembering right that

24      you testified at some point that you got a business opinion

25      from Mr. Koerber on the way that Founders Capital was being
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page89      172 89
                                                                    89ofof172




1       run?

2       A      I arranged for Mr. Koerber's companies to get a number

3       of legal opinions on various aspects of how his companies

4       were being run.

5       Q      And you got those opinions, but you're aware that a

6       jury of his peers found that he was committing fraud with

7       those companies, right?

8       A      I'm aware of the verdict.

9       Q      Okay.    And you mentioned -- you mentioned that he's

10      been a great employee for you.        Have you ever asked

11      Mr. Koerber to backdate any filings?

12      A      Never.

13                  MR. CLARK:    One moment, Your Honor.

14                  Nothing further.

15                  THE COURT:    A couple of questions from the Court,

16      Mr. Skousen.      I appreciate you being here this morning.

17                  It sounds like you left -- what was the official

18      name of the office you worked at?

19                  THE WITNESS:    Executive director of the Department

20      of Commerce.

21                  THE COURT:    Thank you.    It sounds like you left by

22      mutual agreement.

23                  THE WITNESS:    Yes.

24                  THE COURT:    Is that a fair statement?

25                  THE WITNESS:    Yes.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page90      172 90
                                                                    90ofof172




1                   THE COURT:    All right.    That was after nine

2       months?

3                   THE WITNESS:    So actually eight and a half months.

4       August 15th, 2005 was my last day.

5                   THE COURT:    Mr. Belcher testified earlier that --

6       I'd asked him to name five attorneys or law offices he'd

7       worked for.    He mentioned Skousen.       Would you be one of

8       those?

9                   THE WITNESS:    It would be my law firm, Skousen Law

10      firm.    It was Skousen and Penny previously.

11                  THE COURT:    Did Mr. Belcher do any work for you?

12                  THE WITNESS:    He did that one service of process

13      on the eviction matter, but that's the only thing --

14                  THE COURT:    Did Mr. Koerber do any work for you on

15      the eviction?

16                  THE WITNESS:    Yeah.    He helped draft pleadings and

17      so forth, but the actual service of process of the summons

18      and complaint was done by Mr. Belcher.

19                  THE COURT:    Now you alluded -- and I don't

20      remember, candidly, whether it was from Ms. Nester or

21      Mr. Clark -- that you found Mr. Koerber's work

22      satisfactory -- or maybe better than satisfactory.            I don't

23      remember the exact adjective.        But then you said, and I

24      wrote this down, and I'm paraphrasing, but he had the

25      tendency at the last minute -- to do things at the last
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page91      172 91
                                                                    91ofof172




1       minute, or 11:59, so to speak.        Can you just expand on that

2       a little bit for the Court.

3                   THE WITNESS:    Well, Rick does a lot of work for a

4       lot of different people, and sometimes we don't get a

5       pleading drafted and filed until the deadline.           It's just

6       the nature of the practice at times.         But --

7                   THE COURT:    Did that happen on more than one

8       occasion?

9                   THE WITNESS:    Yeah, a number.

10                  THE COURT:    A number of times?

11                  THE WITNESS:    Yes.

12                  THE COURT:    Did it tend to be a pattern, for want

13      of a better word?

14                  THE WITNESS:    Yeah, that -- not every pleading,

15      but often enough that it was --

16                  THE COURT:    Pattern is a fair word?

17                  THE WITNESS:    -- irritating to me.

18                  THE COURT:    I can understand that.

19                  Thank you, Mr. Skousen.      I have no further

20      questions.

21                  MS. NESTER:    Can I follow up on what Your Honor

22      just asked?

23                  THE COURT:    You may.

24      //

25      //
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page92      172 92
                                                                    92ofof172




1                                REDIRECT EXAMINATION

2       BY MS. NESTER:

3       Q     In all the time that Mr. Koerber has worked for you,

4       has he ever missed a deadline?

5       A     There may have been once.       I don't remember a specific

6       instance.     But it's just one of those times you just beg for

7       forgiveness.

8       Q     But you can't remember any?

9       A     I don't remember a specific time.

10      Q     Okay.    Thanks.

11                  THE COURT:     Any recross, Mr. Clark?

12                               RECROSS-EXAMINATION

13      BY MR. CLARK:

14      Q     Mr. Skousen, are you aware of Mr. Koerber missing

15      filing deadlines in this case?

16      A     No.   I'm not involved in those matters.

17      Q     So if he had missed multiple deadlines, you wouldn't be

18      aware of it?

19      A     No, not directly.

20                  THE COURT:     All right.   Anything else, Ms. Nester,

21      on this witness?

22                  MS. NESTER:     No, Your Honor.

23                  THE COURT:     Mr. Skousen, thank you for your

24      testimony.    You may step down.      You're excused.

25                  Ms. Nester, who do intend to call next?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page93      172 93
                                                                    93ofof172




1                   MS. NESTER:    Morgan Philpot, Your Honor.

2                   THE COURT:    Mr. Philpot, hold on one moment,

3       please.

4                   We've been going for almost two hours.         Let's take

5       a ten-minute break, or until noon, to give our court

6       reporter a little break.       And I would like you all to

7       reconvene promptly at noon straight up, if you would,

8       please, and then we'll hear from Mr. Philpot.

9                   MS. NESTER:    Thank you, Your Honor.

10                  THE COURT:    Court's in recess.

11                  (Recess)

12                  THE COURT:    Be seated, please.

13                  Just one moment, Mr. Philpot.

14                  Mr. Simms, before we call the Court to order,

15      would you come to the bench, please.

16                  (Discussion held off the record.)

17                  THE COURT:    Court will come to order.

18                  Good afternoon.     I believe it is now afternoon.

19      We're back in session in the case of U.S. vs. Koerber --

20      Koerber, excuse me.      And, Mr. Philpot, if you'll step

21      forward and raise your right hand and be sworn.

22                                MORGAN PHILPOT,

23                    Having been duly sworn, was examined

24                           and testified as follows:

25                  THE COURT:    Sir, if you'd step around here and
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page94      172 94
                                                                    94ofof172




1       have a seat in the witness box, and pull yourself up close

2       to the microphone, please.

3                   And, Ms. Nester, you're free to proceed.

4                   MS. NESTER:    Thank you, Your Honor.

5                                DIRECT EXAMINATION

6       BY MS. NESTER:

7       Q     Good afternoon.

8       A     Good afternoon.

9       Q     Could you please introduce yourself to Judge Warner.

10      A     My name is Morgan Philpot.

11      Q     And what do you do for a living?

12      A     I am an attorney.

13      Q     How long have you been an attorney?

14      A     2008 -- since 2008.

15      Q     And which -- are you barred in more than one state?

16      A     I am barred in Utah and Oregon.

17      Q     And what type of law do you practice generally,

18      Mr. Philpot?

19      A     I'm a street lawyer.

20      Q     What does that mean?

21      A     I do a little bit of everything, and primarily, I would

22      say, you know, being an attorney in Utah, a bit of criminal

23      defense, divorce, civil matters.        I have drafted agreements,

24      contracts, reviewed them, given general legal advice.

25      Q     Do you appear in state or federal, or both courts?
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page95      172 95
                                                                    95ofof172




1       A     Both.

2       Q     What is your standing with the Utah State Bar?

3       A     I'm in good standing.

4       Q     What about with the State of Oregon?

5       A     Same.

6       Q     Have you ever had your license revoked or suspended?

7       A     No.

8       Q     Have you had any discipline actions pending right now

9       against you?

10      A     No.

11      Q     I want to talk -- first, I want to go back in time just

12      a little bit, and then we're going to jump up to just try to

13      pinpoint the relevant time frames.

14            What was the -- how did you first meet Rick Koerber?

15      A     I was introduced to him in 2012.

16      Q     And at that time where was Rick working?

17      A     I think -- I don't remember the name of the firm, but

18      he was working downtown when I met him.

19      Q     There's been an exhibit introduced into evidence, a

20      paycheck from Corvus Law Group.        Does that refresh your

21      memory?

22      A     I vaguely remember Corvus Law Group.         I don't think --

23      I could be wrong.     I think of him more as Corvus

24      Administration.

25      Q     So let's talk about that, then.        So the first time you
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page96      172 96
                                                                    96ofof172




1       met Rick, was he doing business under that name, or do you

2       know?

3       A     Honestly, I don't know at that time.         In 2012, I don't

4       know.

5       Q     At some point did he start helping you out with tasks,

6       and projects, and jobs that you would hire him on?

7       A     He did.

8       Q     When did that start?

9       A     I think at the beginning of 2013.

10      Q     And you were in the courtroom when you saw Mr. Greg

11      Petersen, the U.S. Probation officer, get on the stand and

12      say that he had a letter from you dated probably July of

13      2013 -- or June?

14      A     That's correct, yeah.

15      Q     And you wrote that letter?

16      A     Yes.

17      Q     And in that letter you confirmed that Mr. Koerber did

18      work for you; is that right?

19      A     That's correct.

20      Q     And at that time did you pay him as a W-2 employee or

21      was he an independent contractor for you?

22      A     Independent.

23      Q     And when you paid him, what was the name of the

24      business that you paid?

25      A     Corvus Administration and Management.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page97      172 97
                                                                    97ofof172




1       Q     And can you just talk a little bit about the type of

2       work that you believed he was available to give your firm.

3       A     Legal services.     If I needed something done, I trusted

4       Rick.   I would say I trusted him then and came to trust him

5       even more to do all sorts of things.

6       Q     Like what?    Give me some examples.

7       A     You know, research, writing, advice.         We've done -- you

8       know, I've gotten his advice on jury trials, jury selection,

9       motion practice, delivery service of process, investigation.

10      It's pretty comprehensive.

11      Q     Okay.   And when you worked with him, did he ever use --

12      what name has he always used when he works for you?

13      A     Well, I know him as Rick.       He has used Rick -- I mean,

14      I know him as Rick Koerber, but he'll typically -- I know

15      his family goes by Franklin, and I think that's primarily

16      because of the stigma that's been put upon him by so much

17      bad press, and he wants his children to be somewhat

18      protected from that.      So I've known him as Rick Franklin and

19      Rick Koerber.

20      Q     Has he ever used the name Derrick Roebuck at any time

21      with you or any of your clients, to your knowledge?

22      A     When you say like use it with them, as in representing

23      himself as Derrick Roebuck?

24      Q     Correct.

25      A     No.
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page98      172 98
                                                                    98ofof172




1       Q      So during the time that he worked for you, did he work

2       for you steadily since 2013 until now, or were there gaps?

3       A      Steadily.

4       Q      Were you aware whether he was working for other law

5       firms around town as well or even --

6       A      I was aware.

7       Q      -- out of town?

8       A      Sorry.    I was aware.

9       Q      How were you aware of that?

10      A      I knew some of the attorneys.       I recommend him to other

11      attorneys.      I have worked with him in state and out of state

12      with attorneys, and he has a very good reputation with

13      everybody he works with.

14      Q      Can you -- Judge Warner was interested in some of the

15      firms he's worked for.      Do you know any off the top of your

16      head?

17      A      Yes.

18      Q      Give us some names of firms that have hired him as

19      Corvus.

20      A      You've already met Russ.      I don't know how they hire

21      him.    I'm not privy to those agreements, but I know he has

22      worked with -- and, again, I can't speak to whether or not

23      he has employment agreements, but he has worked and advised

24      the Federal Defender's Office in Nevada.          He has worked with

25      and advised CJA attorneys in Oregon.         He has worked with
     Case
      Case2:17-cr-00037-FB-PMW
           2:17-cr-00037-FB-PMW Document
                                 Document629-2
                                          599 Filed
                                               Filed06/11/19
                                                     09/25/19 Page
                                                               Page99      172 99
                                                                    99ofof172




1       several law firms here in town.        I think -- again, I hate to

2       speak on his behalf, but I can name the attorneys.            I'm not

3       sure I know --

4       Q     What are some of the names of attorneys?          Judge Warner

5       probably knows them.

6       A     Pearson Butler I remember.       I think he's given some

7       advice to them.     I can't remember these guys' names.

8       Q     Any large firms in D.C., New York that you're aware of?

9       A     Yeah.   There's a firm he has -- there's a firm he's

10      worked with out of California that we're working with now,

11      Call & Jensen.     There is a firm in D.C. I know he's got a

12      good relationship with.       I can't remember their name.       It's

13      one of the really big, nationwide firms.          One of those elite

14      firms, you know.     Those ones.

15      Q     Yeah.   They don't talk to me.

16            So you are comfortable telling Judge Warner that he was

17      doing legal work for not just you, not just Mr. Skousen, but

18      various firms in Utah and outside of Utah providing these

19      legal services, right?

20      A     Yeah.   I would probably be better at representing the

21      who versus the names of the entities and the relationship,

22      and the respect I know they have for him, because I've seen

23      it firsthand.

24      Q     And have you ever referred him out and had someone come

25      back and say, man, why did you send me that guy?           Are they
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page100      172100
                                                                100ofof172




1    satisfied when they talk back to you?

2    A    Always.

3    Q    And how is your relationship in terms of reliability?

4    If you ask Rick to get something done, does he get it done?

5    A    He does.

6    Q    What's the time of day where Rick works the most?

7    A    He's a night owl.

8    Q    Okay.    All right.    So now I want to move forward a

9    little bit to --

10   A    Can I?

11   Q    Go ahead.

12   A    But that doesn't do it justice, because he doesn't

13   sleep much.    So he's also a morning guy.

14   Q    That end of the morning.       I'm aware.

15        So I want to move forward just a little bit to a case

16   that has occurred in the District of -- or the state court

17   of Oregon, right?

18   A    Right.

19   Q    It's a case called Edwards vs. Fryberger.           Of did I get

20   them backwards?

21   A    Fryberger v. Edwards.

22   Q    Sorry.    I knew I would do that.       Fryberger v. Edwards.

23        I'm just now asking -- I'm not going to get into

24   attorney-client privileged information, so could you just

25   reveal, based on what's in public pleadings, the nature of
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page101      172101
                                                                101ofof172




1    the case.   What is the case about?

2    A    It's a contract land dispute basically.

3    Q    Which is the party that you represent?

4    A    Edwards.

5    Q    And has there been litigation in this case?

6    A    Sort of.    That's the problem.

7    Q    Without revealing anything your client has told you,

8    and I'm not asking for that, can you explain the history of

9    the litigation just very briefly -- not crazy, but just very

10   briefly.

11   A    The law firm in Oregon who represents the plaintiff,

12   and I'll just be very blunt, has been one of the most

13   unpleasant, unprofessional law firms I've ever worked with.

14   They have made a very serious false misrepresentation to the

15   circuit court in Oregon on the record, which they failed to

16   correct, which gave rise to the necessity of our appeal.

17   Q    So the grounds for your appeal is this

18   misrepresentation that's on the record?

19   A    That's part of it.

20   Q    And I need to get a little more detail than that to put

21   this in context.     So at some point was there a default

22   judgment awarded?

23   A    There was, yes.

24   Q    Can you explain to Judge Warner -- he's done civil

25   practice as well here in court, he'll know, but just explain
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page102      172102
                                                                102ofof172




1    very briefly how that default judgment came to be.

2    A    Sure.    It's very clear from the record that there have

3    been arguments over whether or not and when pleadings would

4    be amended in Oregon.      The strangely absent attorney in the

5    government's case today, who does not make an affidavit, who

6    made the misrepresentation to the court also, I believe

7    deceived my firm in order to prolong the filing of amended

8    pleadings.

9    Q    And what is her name?

10   A    Her name is Danielle Lordi, L-o-r-d-i.

11   Q    And without getting into your personal opinions, your

12   lawsuit -- or your appeal is claiming she misled the court

13   in order to get the default judgment; is that right?

14   A    It is obvious she misled the court.          It is on the

15   public record.

16   Q    And that's what going up?

17   A    That's correct.

18   Q    And your client at some point made a decision to --

19   don't reveal what they said, but made a decision to move

20   forward appealing that default judgment on the grounds of

21   misrepresentation; is that right?

22   A    In part.

23   Q    All right.     And that's when these pleadings are being

24   filed, this notice of appeal that's before Judge Warner

25   today, right?
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page103      172103
                                                                103ofof172




1    A      The notice of appeal, if I understand you correctly,

2    yes.

3    Q      Prior to -- has the firm in Oregon filed anything with

4    the state court alleging that your service of process was

5    somehow improper?

6    A      Not with the circuit court.

7    Q      With the appellate court?

8    A      They tried.

9    Q      And what happened?    What did the appellate court do

10   with their motion?

11   A      They rejected it.

12   Q      Has that firm refiled that motion in any way?

13   A      They have not.

14   Q      Has there been any request from the firm that's active

15   right now to set aside that service of process?

16   A      No.

17   Q      If that firm chose to challenge your service of

18   process, could they do that if they learned how to do it

19   correctly?

20   A      Yes.

21   Q      And then would that court be able to give them a remedy

22   in the civil matter?

23   A      Yes.

24   Q      So now let's talk about the service of process because

25   this is really important.       So explain to me how Oregon law
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page104      172104
                                                                104ofof172




1    is different from other states in terms of how to effect the

2    service of process.

3    A    So I imagine you want me to get at probably two

4    different aspects, which is service of process and delivery?

5    Q    Correct.

6    A    So can I touch on both of them at once?

7    Q    Yes.

8    A    They are very liberal when it comes to both service of

9    process and delivery, and have a very unique law when it

10   comes to delivery of, in particular, notice of appeal.

11   Q    What makes their law unique?

12               MS. NESTER:    May I approach, Your Honor?        I have

13   the statute here.

14               THE COURT:    You may.

15   BY MS. NESTER:

16   Q    I'm handing you the Oregon statute to help refresh your

17   memory.   So what makes the Oregon statute unique about how

18   process is served there?

19   A    So, again, process and delivery are different.            And

20   specifically delivery when it comes to a notice of appeal is

21   even more different than that.        So there's kind of really,

22   actually several distinctions, but all of them fitting in

23   with Oregon's very liberal -- and I don't mean in a

24   political sense, but I mean in a more legal sense -- very

25   liberal ability to effectuate service and delivery.            And I
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page105      172105
                                                                105ofof172




1    couldn't tell you the language exactly, but there's case law

2    in Oregon that goes specifically to effectuating service of

3    process that almost says --

4    Q    Well, stay away from the case law right now.           Let's

5    focus on what the rule says.

6    A    So that's the rule on delivery.         And this is the rule

7    on delivering a notice of appeal.        And a notice of appeal

8    can be delivered by dispatch.       I don't know if that's the

9    right way to put it, but it can be dispatched and the date

10   of dispatch is the date of filing, if I'm getting that right

11   with the Court.     If you don't mind, let me look at it again.

12        It says regardless of the date of actual receipt by the

13   court to which the appeal is taken --

14   Q    Slow down.

15   A    Regardless of the date of actual receipt by the court

16   to which the appeal is taken, the date of filing the notice

17   is the date of mailing or dispatch for delivery, and that's

18   fairly unique.

19   Q    So, in other words, it's kind of that old-fashioned

20   mailbox rule, almost, that we used to have before we had

21   electronic filing.     It's when you placed it in the hands of

22   the courier, right, when you dispatch it?

23   A    Well, dispatch --

24   Q    Or could mean when you request it to be served.

25   A    So, interestingly, Oregon doesn't do a lot of defining.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page106      172106
                                                                106ofof172




1    So dispatch is the delivery to the agent.

2    Q    That's going to deliver it?

3    A    That's correct.

4    Q    And do they specify in the rule whether or not -- what

5    type of deliverer you have to contract with?

6    A    Do you mind if I look at it real quick?          I kind of

7    remember, but I want to get it right.

8         So the notice can be mailed or dispatched via the

9    United States Postal Service or a commercial delivery

10   service.

11   Q    What is a commercial delivery service, to your

12   understanding?

13   A    It's a delivery service that takes money for their

14   service.   I would -- I guess -- anyway, yeah.

15   Q    Is it defined anywhere by the State of Oregon what a

16   commercial delivery service is?

17   A    It is not.

18   Q    Did you -- and let's just get the dates clear because

19   this is important too.      When the default judgment was filed,

20   what was the date your notice of appeal would have been due

21   under Oregon law?

22   A    It would have been March 4th.

23   Q    Why March 4th?

24   A    Because the date of filing of the notice of appeal is

25   30 days from the entry of judgment.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page107      172107
                                                                107ofof172




1    Q    Okay.    And what was the 30th day?

2    A    The 30th physical day?

3    Q    Yes.

4    A    The 2nd of April.

5    Q    March you mean.

6    A    Sorry.    The 2nd of March, yeah.

7    Q    What day of the week was the 2nd day of March?

8    A    Saturday.

9    Q    So what happens when the filing deadline falls on a day

10   when the courthouse is closed?

11   A    It would be due the next business day.

12   Q    Which was what day?

13   A    March 4th.

14   Q    March 4th was your deadline to dispatch the documents

15   for service?

16   A    That's correct.

17   Q    Okay.    Now the Court has already introduced -- or

18   accepted the receipt made out by Corvus Administration dated

19   March the 2nd, and you're aware of that document, right?

20   A    Yes.

21   Q    Let me bring it to you now.

22               MS. NESTER:    May I approach, Your Honor?

23               THE COURT:    You may.

24   BY MS. NESTER:

25   Q    So you have in front of you what's already been
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page108      172108
                                                                108ofof172




1    introduced by the government in this case.          Do you recognize

2    that receipt?

3    A    I do.

4    Q    Who issued the receipt?

5    A    Corvus Administration.

6    Q    And what is the date on the receipt?

7    A    March 2nd, 2019.

8    Q    So the dispatch date for purposes of Oregon law would

9    have been what date?

10   A    March 2nd, 2019.

11   Q    And that preceded even by two days your deadline?

12   A    That's correct.

13   Q    All right.     Then is there any requirement that it must

14   be delivered within a certain number of days?

15   A    No.

16   Q    Okay.    Is there a reference to three days in the rule?

17   A    There is.

18   Q    What is that reference?

19   A    In my opinion, you have to have a good faith basis that

20   it's going to be calculated to be delivered within three

21   days.

22   Q    That's what it says in the rule, right?

23   A    Yes.

24   Q    Okay.    So talk to me about how you dispatched this

25   notice of appeal filing to Corvus Administration for
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page109      172109
                                                                109ofof172




1    delivery.

2    A     I told Rick to get it done.

3    Q     And did he charge you for that?

4    A     He did.

5    Q     And are the dollar amounts that are reflected on that

6    receipt the correct dollar amounts?

7    A     They are.

8    Q     And do you have a personal recollection that you asked

9    him to do it over the weekend, or that Friday, or that

10   Monday?     Do you remember when you asked him specifically to

11   do it?

12   A     As soon as humanly possible.

13   Q     No.    No.   Not deliver it.    When did you ask him, when

14   did you first ask him?

15   A     Well, I know we had discussed it prior to this.           But

16   this was -- I'm not sure I understand you.          This was the

17   date of dispatch, so this would be the day I asked him to do

18   it.

19   Q     March 2nd?

20   A     That's correct.

21   Q     Okay.    Did you give him any restriction as to

22   specifically how it was to be delivered or a request as to

23   how it was to be delivered?

24   A     By hand.

25   Q     And did you follow up with him to determine whether it
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page110      172110
                                                                110ofof172




1    was being served?

2    A    I did.

3    Q    What did you learn about how it was served?

4    A    Well, it was served by Maureen Peltier.

5    Q    Who is Maureen Peltier?

6    A    A woman and acquaintance who lives in Oregon.

7    Q    And to your understanding, did Maureen Peltier give you

8    a declaration of her service of these documents?

9    A    She did.

10   Q    And was there anyone that accompanied her to service of

11   these documents?

12   A    Her husband.

13   Q    And what does her husband look like?

14   A    He is maybe five -- I'm not real good with heighth.

15   Five ten-ish, and kind of a portly dude with a grayish,

16   brownish beard and grayish, whitish long hair.

17   Q    How long is his hair?

18   A    I think probably roughly here.         (Indicating shoulders)

19              MS. NESTER:     May I approach, Your Honor?

20              THE COURT:     You may.

21   BY MS. NESTER:

22   Q    What is this document I'm handing you?

23   A    This is the declaration of Maureen Peltier.

24   Q    When did you obtain that from her?

25   A    I obtained this from her on May 30th, 2019.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page111      172111
                                                                111ofof172




1    Q     And is that a true and accurate description of the

2    declaration that she -- is that her signature at the bottom?

3    A     That is.

4    Q     And did you speak to her before that declaration?

5    A     I did.

6    Q     And how was the declaration prepared?

7    A     I prepared it.

8    Q     Based on what?

9    A     Based upon my conversation with her and my

10   understanding of the events.

11   Q     Did you give her the opportunity to correct it or amend

12   it?

13   A     I did.

14   Q     Did she make any corrections or amendments?

15   A     I don't think so.     She said it was absolutely correct.

16   Q     All right.

17              MS. NESTER:     Your Honor, at this point I would

18   like to move into evidence the declaration of Maureen

19   Peltier.

20              THE COURT:     Objection?

21              MR. CLARK:     No, Your Honor.

22              THE COURT:     It will be received.

23              MS. NESTER:     Defense Exhibit 8.

24              (Defendant's Exhibit 8 was received into

25   evidence.)
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page112      172112
                                                                112ofof172




1                THE COURT:    Would you hand that up, please.

2                MS. NESTER:    Yes, sir.

3    BY MS. NESTER:

4    Q    So Ms. Peltier lives where?

5    A    In Oregon.

6    Q    With her husband, right?

7    A    Yes.

8    Q    And according to her statement, she was retained by

9    Corvus Administration to hand deliver the documents; is that

10   right?

11   A    That's right.

12   Q    The receipt that you have in front of you, there's the

13   initials MP.    Are those your initials?

14   A    They are not.

15   Q    Whose initials are those?

16   A    Those would be Maureen Peltier's.

17   Q    And what is your understanding, based on her

18   declaration, of when she affixed her initials to that

19   document?

20   A    I believe it was the 8th of March.

21   Q    When she did what?

22   A    Delivered.

23   Q    And that document is attached to an affidavit from a

24   legal assistant up in the law firm in Oregon, is that right,

25   and that's what she received?
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page113      172113
                                                                113ofof172




1         It may not be in the version I gave you.           Sorry.

2    A    I see a declaration of Kristi L. Tubbin.           This is

3    attached to Kristi L. Tubbin's.        Is that the one you want me

4    to look at?

5    Q    Yes.

6    A    And what was the question?

7    Q    And she's stating in her document that that was what

8    she was handed?

9    A    That's correct.

10   Q    Do you have personal knowledge -- were you in

11   communication with Maureen during the time that you are

12   anxiously awaiting for the documents to be delivered?

13   A    Yes.

14   Q    In what way did you communicate with her?

15   A    Phone calls by voice and text.

16   Q    And you personally talked about it with her, or her

17   husband, or both?

18   A    Both.

19   Q    And what was the nature of your communication with

20   them?

21   A    You're getting this done, right.

22   Q    And do you still have those texts?

23   A    I do.

24   Q    And did you review them before testifying today?

25   A    I did.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page114      172114
                                                                114ofof172




1    Q    And is it consistent with your testimony?

2    A    Yes.

3    Q    Right now has there been any move to set aside your

4    appeal as being improper in any court other than this one?

5    A    Well, the motion you mentioned earlier that the court

6    rejected.

7    Q    Right.    So right now your appeal still stands?

8    A    Yes.

9    Q    So if the opposing counsel has a good faith dispute

10   with you about whether Corvus Administration fits the

11   definition of a commercial delivery service, what would be

12   the avenue they could deal with that in Oregon?

13   A    They could file something with the court of appeals in

14   Oregon.

15   Q    Okay.    And they haven't --

16   A    Well, actually, sorry.       Can I correct that?      They have

17   a duty to meet and confer.       But as is typical of them, they

18   do not do that.

19   Q    And that's a pattern with them?

20   A    Yes, and that is why the court rejected their document.

21               MS. NESTER:    One moment, Your Honor.

22   BY MS. NESTER:

23   Q    Has anyone from U.S. Probation called you to interview

24   you about how this happened and what this was all about?

25   A    Not at all.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page115      172115
                                                                115ofof172




1    Q    Has anyone from the law firm, other than their motion,

2    which was your first notice, called you and said, hey,

3    what's up, who delivered this?

4    A    No.

5    Q    How much money do the lawyers that file these

6    affidavits stand to gain if your service of process is set

7    aside?

8    A    I don't know what their agreement is, but there are

9    millions of dollars at stake, and a family ranch, a very

10   valuable family ranch in eastern Oregon.

11   Q    And it would end the allegation that they made a

12   misrepresentation to a court --

13   A    That's correct.

14   Q    -- on the record?      That would go away too?

15   A    Yes.   Well, sorry.     That's not necessarily true.

16   Oregon allows for me to challenge in the circuit court as

17   well as the appellate court, which I intend to do.

18   Q    Did Rick Koerber ever make any representation to you

19   about the service of this process that ever turned out to be

20   untrue?

21   A    No.

22   Q    Did Rick Koerber make any representations at all to the

23   court in Oregon?

24   A    No.

25   Q    Who sent the receipt and the notice to the court?
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page116      172116
                                                                116ofof172




1    A     That is -- I'm the one who attests to the court

2    relative to service of process.

3    Q     Is there anything on that receipt that's in front of

4    you that is not true, that was filed with the court?

5    A     No.

6    Q     If you had some nefarious intent, which date would it

7    have made more sense to you to lie about that you dispatched

8    it?   Which date would have given you the most possible time

9    to serve it?

10         Do you understand what I'm asking you?

11   A     I think so.    Can I look at the rule again and just

12   think about this for a sec?

13   Q     Yeah.

14         So let me ask it this way so it's not so opaque.

15   A     Sure.

16   Q     If you had stated on the receipt that you dispatched it

17   on the 4th, that still would have met your deadline under

18   the law, right?

19   A     That's correct.

20   Q     And that would have given you extra time to serve it,

21   right?

22   A     That's correct.

23   Q     So the best position you could have been in if you were

24   going to fake the date or backdate it, as Mr. Clark

25   suggested, would be to put it on the 4th?
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page117      172117
                                                                117ofof172




1    A      That's correct.

2    Q      And instead you put the date you actually dispatched

3    it, which is the 2nd?

4    A      That's correct.

5                  MS. NESTER:    Just a moment, with the Court's

6    indulgence, please.

7                  That's all I have, Your Honor.

8                  THE COURT:    Thank you.

9                  Cross-examination, Mr. Clark.

10                 MR. CLARK:    Yes, Your Honor.    Thank you.

11                               CROSS-EXAMINATION

12   BY MR. CLARK:

13   Q      Good afternoon, Mr. Philpot.

14   A      Good afternoon.

15   Q      You described the other law firm as unpleasant and

16   unprofessional.      I think that's what you used, right, as the

17   term?

18   A      Yes.

19   Q      Has anyone ever described your law practice that way?

20                 MS. NESTER:    Objection, Your Honor.

21                 THE COURT:    Overruled.   The rules of evidence are

22   relaxed in this.

23                 THE WITNESS:    I would imagine somebody somewhere

24   has.

25   //
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page118      172118
                                                                118ofof172




1    BY MR. CLARK:

2    Q    But never to your face I guess is what you're saying?

3    A    I'll think about that.       I think I've probably had my

4    wife tell me that a time or two.

5    Q    Oh, okay.

6         You mentioned that millions of dollars were at stake

7    here?

8    A    Yes.

9    Q    And a family ranch as well?

10   A    Yes.

11   Q    What would have happened if the notice of appeal was

12   untimely?

13   A    That would be up to the -- we'd probably just ask for

14   an extension of time.

15   Q    So you weren't at risk of losing $4 million -- or

16   millions of dollars in a family ranch if the notice of

17   appeal was untimely?

18   A    I imagine if it ultimately is found untimely, my client

19   will probably seek redress with the court of appeals, the

20   Supreme Court of Oregon, and the Circuit Court of Harney

21   County.

22   Q    And that would have been probably against you and your

23   firm, then?

24   A    I'm not sure what would be.

25   Q    If your client asked you to file a notice of appeal and
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page119      172119
                                                                119ofof172




1    you were untimely and the court rejected your notice of

2    appeal, they'd come after you, right?

3    A    They probably could, yeah.

4    Q    You mentioned that you put together this declaration

5    for Maureen Peltier?

6    A    That's correct.

7    Q    Do you have that in front of you?

8    A    I do not.

9    Q    Okay.

10               THE COURT:    I have the Court's copy.       I'll let you

11   use that.

12               THE WITNESS:    Thank you, Your Honor.

13               THE COURT:    It's the exhibit actually.       It's not

14   the Court's copy.     It is the exhibit.

15   BY MR. CLARK:

16   Q    Mr. Philpot, who is Maureen Peltier?

17   A    Like objectively, subjectively?

18   Q    Why are you employing her or why is Corvus employing

19   her to deliver a notice of appeal in Oregon?

20   A    To get it done, I guess.

21   Q    Why are you choosing her?

22   A    She was available.

23   Q    How do you know her?

24   A    I met her when I was in Oregon for a trial.

25   Q    Okay.    Any more details than that, or you just met her
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page120      172120
                                                                120ofof172




1    in Oregon?    How do you know her, Mr. Philpot?

2    A      I met her -- I don't know what -- tell me what you're

3    getting at and I'll tell you.        I met her in Oregon.

4    Q      In what capacity did you meet her?

5    A      I don't know.   It'd just help if we'd cut to the chase.

6    I mean, as a person I guess.       I don't know what you mean.

7    Like outside the courthouse, inside the courthouse, as a

8    nice person?

9                THE COURT:    Mr. Philpot, I think you know what

10   he's asking.     It's a relatively straightforward question.

11   What's the nature of the relationship?         How did you meet

12   her?    Is she employed in a business?       Is she working for

13   somebody?    Please just answer the question.

14               THE WITNESS:    Sorry.    I honestly didn't understand

15   that.    I met her at the Ammon Bundy trial in Oregon.          She

16   was a frequent attendee, a very nice person, came up said

17   hi, introduced herself, and just -- that's about it, I

18   guess.

19   BY MR. CLARK:

20   Q      What was she doing there?

21   A      I guess you'd say she was a supporter of Ammon Bundy.

22   Q      What does she do for a living?

23   A      I don't know.

24   Q      Really.   You mentioned you drafted this, and it's

25   not -- maybe you can help me understand.          What day did
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page121      172121
                                                                121ofof172




1    Ms. Peltier receive this hand delivered notice of appeal?

2    A    I believe it was March 8th.

3    Q    You're looking there at paragraph six -- or sentence

4    six, whatever you'd call it?

5    A    Yes.

6    Q    So she received it March 8th?

7    A    I believe so, yeah.

8    Q    As you note here -- or she notes that she received and

9    completed the delivery, and that's March 8th, 2019?

10   A    Correct.

11   Q    So under your calculation, that would be four days

12   after -- four days after the notice of appeal deadline?

13   A    Yes.

14   Q    And six days after you had dispatched it with Corvus?

15   A    That's correct.

16   Q    Do you have the exhibits up there in front of you,

17   Mr. Philpot?

18   A    I do.

19   Q    Do you have the receipt that was page 13 of

20   Government's Exhibit 1?

21   A    I do.

22   Q    And, again, there's the initials MP here next to your

23   name, right?

24   A    That's correct.

25   Q    But you're saying that's not you?
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page122      172122
                                                                122ofof172




1    A    That's correct.      I believe -- do you want me to

2    explain?

3    Q    Sure.

4    A    I believe that's Maureen's indication that she

5    delivered.

6    Q    Okay.    And you chose Maureen, or Corvus chose Maureen

7    just because you happened to know her and meet her during

8    the Bundy trial in Oregon?

9    A    Yeah, I guess, and we trusted her to do it, I think.

10              MR. CLARK:     One moment, Your Honor.

11              No further questions.

12              MS. NESTER:     Can I follow up, Your Honor, just

13   very briefly?

14              THE COURT:     Yeah.

15              MS. NESTER:     Thank you.    Just very briefly.

16                          REDIRECT EXAMINATION

17   BY MS. NESTER:

18   Q    Was there attempts to find other people locally in

19   between when Ms. Peltier got the documents and -- do you

20   know whether there was an attempt to find someone else and

21   it fell through?

22   A    I think Corvus -- you know, Rick tried to.

23   Q    So that explains why it was delayed a little bit?

24   A    Yeah -- well, yeah.

25   Q    Do you know who he tried to reach out to that ended up
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page123      172123
                                                                123ofof172




1    not doing it?

2    A    I don't, but I bet if you refresh my memory, I would

3    remember.    I mean the names are probably familiar to me.

4                MS. NESTER:    That's all I need.      Thank you,

5    Your Honor.

6                THE COURT:    I've got a few questions of my own,

7    Mr. Philpot.

8                THE WITNESS:    Sure.

9                THE COURT:    You indicated, sir, that you've been

10   practicing since 2008, and you've worked with Mr. Koerber a

11   number of times.     You've referred him to other attorneys.          I

12   can't recall.    Would you tell us who you referred him to.

13               THE WITNESS:    I think I can give you names.

14               THE COURT:    Please.

15               THE WITNESS:    And I would say more than referring,

16   vouching for him.

17               If I go back, I've had many conversations with

18   Russ Skousen.    We both, I think, have similar, mutual

19   feelings about him.      I have not only worked with him in

20   conjunction with other attorneys, but we've helped represent

21   attorneys like Dan Whiting from -- I always want to call

22   them Carson Butler, but that's the owner's name.           It's

23   Pearson Butler.

24               I have vouched for him and he has worked with Matt

25   Schindler, Bob Salisbury in Oregon.         He has worked with the
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page124      172124
                                                                124ofof172




1    Federal Defender's Office in Oregon.         I have vouched for him

2    and worked with him with Call & Jensen, as I mentioned, in

3    California.

4                THE COURT:    Any local attorneys, Mr. Philpot?

5                THE WITNESS:    I'm a little bit protective of him

6    here because I don't want to lose his services for me.

7                THE COURT:    You're under oath and I'm asking you a

8    question.

9                THE WITNESS:    No. I don't mean in that way,

10   Your Honor.    I don't mean protective in that way.         I mean,

11   anybody else he goes to work for is less time he gets to

12   work for me.

13               So locally, Pearson Butler.       I have recommended

14   him to an old law school buddy of mine, Austin Hepworth.             I

15   think pretty much everybody I ever have pleasant

16   associations with, I recommend him and vouch for him,

17   Your Honor.

18               THE COURT:    Okay.   Now Corvus was not primarily in

19   the business of commercial delivery services, were they?

20               THE WITNESS:    If I were to cite an objection, I'd

21   say that's irrelevant.      They do that service absolutely, and

22   they did it for me.

23               THE COURT:    You're saying my question is

24   irrelevant?

25               THE WITNESS:    Well, sort of, because the Oregon
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page125      172125
                                                                125ofof172




1    law --

2                THE COURT:    I think, Mr. Philpot, you have the

3    roles reversed.

4                THE WITNESS:    I know, Your Honor.

5                THE COURT:    My questions are always relevant.

6                THE WITNESS:    I'm sorry, Your Honor.       It's just

7    I'm thinking of the Oregon law and it doesn't require that,

8    but yes, he's not --

9                THE COURT:    I'm not saying what the Oregon law

10   requires.   I'm asking you from your experience with Corvus.

11               THE WITNESS:    They're not primarily in the

12   business of commercial delivery.

13               THE COURT:    That's what I thought.

14               THE WITNESS:    I think.

15               THE COURT:    Okay.   And as an example, Mr. Philpot,

16   you're familiar with FedEx, and DHL, and UPS, and other

17   commercial delivery services, correct?

18               THE WITNESS:    Yes, Your Honor.

19               THE COURT:    How much did you pay Corvus to

20   deliver?    Over $200, correct?

21               THE WITNESS:    Yes, Your Honor.

22               THE COURT:    How much would FedEx charge to send a

23   package to the court up in Oregon?        Do you have any idea?

24               THE WITNESS:    I could probably guess, Your Honor,

25   that it would end up being, if I wanted certified hand
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page126      172126
                                                                126ofof172




1    delivery, you know -- what do they call that, return receipt

2    requested -- that I'm probably looking at 45 bucks,

3    somewhere in there.

4               THE COURT:     Maybe at the outside.

5               So, Mr. Philpot, you had available to you any

6    number of commercial delivery services, correct?

7               THE WITNESS:     No.

8               THE COURT:     You didn't?    You don't have DHL?      You

9    don't have UPS?     You don't have FedEx available to you?

10              THE WITNESS:     To accomplish what I want,

11   Your Honor.    I did not want that.

12              THE COURT:     You didn't want FedEx, as an example?

13              THE WITNESS:     No.

14              THE COURT:     What was wrong with FedEx delivering

15   notice of appeal papers?

16              THE WITNESS:     Because I was on March 2nd with

17   potentially having to live with a deadline that was either

18   March 2nd, March 4th, March 7th, March 8th, depending on how

19   the Utah Court of Appeals would interpret the calculated to,

20   and I wanted it hand delivered by somebody I knew and

21   trusted.

22              THE COURT:     Okay.   So even though FedEx has a

23   worldwide organization and reputation, you didn't trust

24   FedEx, correct?

25              THE WITNESS:     I guess not.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page127      172127
                                                                127ofof172




1                THE COURT:    But you trusted Corvus, including a

2    woman, to deliver this documents -- or these documents, that

3    you had met in Oregon during the trial, really didn't know

4    what her business was, didn't know what she does, but you

5    trusted her, but not FedEx; is that correct?

6                THE WITNESS:    Yes.

7                THE COURT:    Okay.    That's what I wanted to know.

8                And you were willing to pay three, four, five

9    times as much for the delivery by this woman, Ms. Peltier,

10   rather than go through a commercial operation such as FedEx?

11               THE WITNESS:    Yes.

12               THE COURT:    And do you know why Mr. Koerber sent

13   these appeal documents to Ms. Peltier as his agent in

14   Oregon?

15               THE WITNESS:    To get them delivered.

16               THE COURT:    No.   I mean why her as opposed to

17   anyone else.

18               THE WITNESS:    Because I recommended he use her.

19               THE COURT:    Okay.    You didn't just send them

20   yourself?

21               THE WITNESS:    No.

22               THE COURT:    You paid him 200 plus dollars to send

23   them?

24               THE WITNESS:    Yes.

25               THE COURT:    Okay.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page128      172128
                                                                128ofof172




1                THE WITNESS:    Can I elaborate, Your Honor?

2                THE COURT:    Sure.

3                THE WITNESS:    Some of my specific communications

4    that day to Ms. Peltier was that the documents would be

5    coming from Corvus Administration.

6                THE COURT:    How much was she paid to deliver, do

7    you know?

8                THE WITNESS:    $300, Your Honor.

9                THE COURT:    She was paid $300?

10               THE WITNESS:    Yes, Your Honor.

11               THE COURT:    Who paid that?

12               THE WITNESS:    I had to pay that, Your Honor.

13               THE COURT:    So you paid, if I'm understanding this

14   correctly, Mr. Koerber 209 -- was it $209?

15               THE WITNESS:    Yes, Your Honor.

16               THE COURT:    And then you paid an additional $300

17   to Ms. Peltier?

18               THE WITNESS:    Yes, Your Honor.

19               THE COURT:    So you paid over $500 for this service

20   that FedEx could have done for you for under 50 bucks,

21   correct?

22               THE WITNESS:    I disagree with that

23   characterization, but that is correct.

24               THE COURT:    Thank you.    I have no further

25   questions.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page129      172129
                                                                129ofof172




1               Follow-up, Ms. Nester?

2                      FURTHER REDIRECT EXAMINATION

3    BY MS. NESTER:

4    Q    If Judge Warner asked you if you -- why didn't you just

5    hire her yourself, would that have complied with the Oregon

6    rule?

7    A    If I had hired Maureen?

8    Q    Yeah.

9    A    As my dispatch?

10   Q    Yeah.

11   A    Yeah.

12   Q    Okay.    And also has FedEx ever messed up a delivery for

13   you in the past?

14   A    I don't use FedEx.      I think I have used it for -- I've

15   just -- I don't regularly use it, especially in the day of

16   electronic filing and a notice of -- well, anyway.            You

17   probably don't want me to elaborate.

18   Q    It doesn't matter.

19        If there was a contesting of whether something was

20   properly filed, would it be more prudent to have someone you

21   could call to testify about the physical delivery of the

22   documents rather than just a delivery person?

23   A    My opinion, yes.

24              MS. NESTER:     That's all I have.      Thanks,

25   Your Honor.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page130      172130
                                                                130ofof172




1                THE COURT:    Thank you.

2                Any redirect -- or, excuse me, recross, Mr. Clark?

3                             RECROSS-EXAMINATION

4    BY MR. CLARK:

5    Q    Mr. Philpot, how did Ms. Peltier get the documents

6    herself?

7    A    She received them from Corvus.

8    Q    How?

9    A    I believe she went to a local print shop where Corvus

10   sent them to her and they were printed out so she could

11   deliver them.

12   Q    And Corvus gave them to her, then, on March 8th for her

13   to print out?

14   A    I believe so.

15   Q    So four days after the deadline?

16   A    That's correct.

17   Q    And six days after you say you dispatched it to Corvus?

18   A    That's correct.

19               MR. CLARK:    Thank you, Your Honor.

20               THE COURT:    Thank you.

21               Anything else, Ms. Nester?

22               MS. NESTER:    Not with this witness, Your Honor.

23               THE COURT:    Thank you, Mr. Philpot.       If I could

24   have that exhibit back.

25               Thank you for your testimony.       You're excused and
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page131      172131
                                                                131ofof172




1    you may step down.

2               MS. NESTER:     May I grab my paperwork?

3               THE COURT:     Sure.

4               Ms. Nester, you may call your next witness.

5               MS. NESTER:     May I have just five minutes to talk

6    to my client?    I think we might be done, but I just want to

7    make sure.

8               THE COURT:     Sure.   Let's take a short five-minute

9    recess.    I do mean five minutes.      You're free to get up and

10   mill about, but we'll reconvene in five minutes.

11              Court's in recess.

12              (Recess)

13              THE COURT:     Court will come to order.

14              We're back in session in the case of U.S. vs.

15   Koerber.

16              And, Ms. Nester, are you prepared to call your

17   next witness?

18              MS. NESTER:     Your Honor, first I would like to --

19   I think it might be helpful to the Court if I could tender

20   as Defense Exhibit No. 9 the Oregon statute about delivery.

21   I think it might be helpful to you.         It's just an e-mail

22   that I cut and pasted it out of Oregon, but I represent to

23   you this is the statute.

24              MR. CLARK:     No objection, Your Honor.

25              THE COURT:     Then it will be received, and please
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page132      172132
                                                                132ofof172




1    bring it up to the bench.

2                Thank you.

3                (Defendant's Exhibit 9 was received into

4    evidence.)

5                MS. NESTER:    Your Honor, at this time we do not

6    have any more documentary or witness testimony.           We

7    certainly do want an opportunity -- if the Court needs to

8    hear more from us, we're prepared to do that, but we are

9    done with the evidentiary part of our presentation.

10               THE COURT:    Okay.   Thank you.

11               Then let me ask the government, do you have any

12   rebuttal?

13               MR. CLARK:    No, Your Honor.

14               THE COURT:    Okay.   Are both sides ready to argue

15   the violation issue?

16               MR. CLARK:    Yes.

17               THE COURT:    Ms. Nester?

18               MS. NESTER:    Yes, sir.    I'm sorry.

19               THE COURT:    And will it be you or will it be

20   Ms. Oberg?

21               MS. NESTER:    It will be me.

22               THE COURT:    Okay.   Let's go ahead and hear

23   argument.    We'll hear -- I believe, Mr. Clark, you were

24   going to do the argument; is that correct?

25               MR. CLARK:    Yes.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page133      172133
                                                                133ofof172




1               Your Honor, we submitted a filing a few days ago

2    to try to preview for the Court what essentially our

3    position was, but it's essentially this.

4               THE COURT:     I did review that, by the way.

5               MR. CLARK:     So that will save us some time.        But

6    it's essentially this, Your Honor, that Mr. Koerber lied

7    either when he filled out the business registration for

8    Corvus on March 6th, 2019, or when he filled out -- when he

9    initialed the notice of appeal on March 2nd, 2019.            Both of

10   those things cannot be true, and either way, one of those

11   lies has violated Utah statutes.

12              We have heard a lot of testimony today that really

13   is peripheral.    It doesn't really matter whether they

14   qualify for commercial delivery services, at least in the

15   United States' mind.      It's that Mr. Koerber lied in one of

16   those two ways and he violated the statutes by doing that.

17              THE COURT:     Is that it?

18              MR. CLARK:     I think so, Your Honor.

19              THE COURT:     I like a man who gets to the point.

20   Thank you, Mr. Clark.

21              Ms. Nester, please.

22              MS. NESTER:     Thank you, Your Honor.

23              Your Honor, right now I'm just going to follow the

24   Court's instruction and only apply it to the violation and

25   preserve argument for later, if there needs to be a later.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page134      172134
                                                                134ofof172




1               THE COURT:     I appreciate that.      We're bifurcating,

2    so I just want to hear on the violation.

3               MS. NESTER:     I understand.

4               Your Honor, apparently -- first of all, the

5    affidavits that were submitted contain statements that are

6    just flat-out not true.      Mr. Koerber did not serve process

7    in Oregon, which is what they indicated in their affidavits.

8    The fact that Corvus --

9               THE COURT:     They didn't identify him.

10              MS. NESTER:     Correct.

11              THE COURT:     They described an individual, a

12   gentleman who served them.

13              MS. NESTER:     You know what, Your Honor, they put

14   that allegation in their motion that they filed with the

15   Court.   I don't believe that's in front of you right now,

16   and I apologize.     I'll strike that.      But they did make that

17   allegation.

18              THE COURT:     Okay.

19              MS. NESTER:     The question here is was there an

20   attempt to commit a fraud on the Court, is there a lie

21   somewhere, is there something that committed a crime.            And

22   in this particular case, Your Honor, there has been no

23   evidence that Mr. Koerber submitted anything untrue in his

24   receipt.   Morgan Philpot is the lawyer that signed the

25   affidavit that said that was a true and accurate receipt.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page135      172135
                                                                135ofof172




1    You have a declaration from the woman who confirmed that it

2    was served in the way that it was served.

3               As Your Honor knows, if you're going to establish

4    a fraud, you have to have an intent to misrepresent and know

5    that people are going to detrimentally rely on a falsity.

6    There has been no evidence of a falsity.

7               The only argument that they seem to be making now

8    is that the registration where they list the date of their

9    new registration is somehow a lie, and it's not.           It's the

10   day that the registration begins, and it's the only date

11   they're able to enter on the form.        They admitted on the

12   form they had been previously registered.          They used the

13   same EIN number.     The Department of Commerce has all their

14   records.   There is nothing that prohibits Corvus

15   Administration from doing business without having their

16   registration up to date.      It's just on them if they get

17   sued.   That's it.    There's nothing that prevents that.

18              THE COURT:     That's according to Mr. Skousen.

19              MS. NESTER:     That's according to the law,

20   Your Honor.    I mean, there's a lot of businesses that do

21   business that have expired corporate records.           It's a common

22   thing in the business world.       It's not a crime.      It's to his

23   own detriment, because if he did something while he was

24   acting as Corvus, they can sue him and they can pierce the

25   veil, as you remember, and go after his personal assets, of
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page136      172136
                                                                136ofof172




1    which he has none.

2               But I think in order for them to take away this

3    man's liberty and say that he's committed a crime, they have

4    to have evidence of the crime.        You had a probation officer

5    tell you that her sole reason for filing the revocation are

6    these affidavits from the law firm in Oregon, that stand to

7    gain, losing allegations of a dishonesty on a record, and

8    about $4 million, and that's it.        They are not here.      They

9    cannot be cross-examined.       The government has -- I have not

10   seen any evidence that they've introduced other than the

11   corporate records, which have no falsities on it.

12              The use of the name is permissible.          You can use

13   other names.    You can make up names.       You can be whoever you

14   want to be on a corporate record as long as you are

15   registered.    He openly did business in this community and in

16   multiple other states as Corvus.        His picture is on his

17   e-mails.   He's using his legally defined name.          He does not

18   ever represent himself to be Derrick Roebuck, ever.

19              And, Your Honor, we're talking about a man that's

20   been on pretrial -- well, I'll get into that in the next

21   section.   But as far as proof of a falsity, there is not

22   proof of a falsity.     If that firm wants to argue that Corvus

23   doesn't meet the definition of a commercial delivery

24   service, great, file a motion and let a judge in Oregon

25   decide if it meets a commercial delivery service.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page137      172137
                                                                137ofof172




1               Interestingly, Mr. Koerber never represented on

2    any document that he's a commercial delivery service,

3    nowhere.   It doesn't say that on the receipt.          It just has

4    his business name, which is true.        His business address.

5    How much he was paid.      What he was hired to do, and that's

6    true.

7               So, Your Honor, I mean to try to take away this

8    man's liberty for doing a job he was hired to do, directed

9    to do by a lawyer who's barred in Oregon, there's simply not

10   a case to do that here.      And I'm happy to answer any

11   questions you have.

12              THE COURT:     I appreciate that, Ms. Nester.

13              MS. NESTER:     Thank you.

14              THE COURT:     Thank you.

15              Anything else from you?

16              MR. CLARK:     Briefly, Your Honor.

17              The documents that he filed when they reregistered

18   Corvus said that he would not start doing business until

19   March 6, 2019.    By the very notice of appeal that they

20   filed, he was doing business on March 2nd, 2019 as Corvus.

21   That document was signed under penalty of perjury,

22   Your Honor.    So there is evidence of a crime that violates

23   the statute here in Utah.

24              Mr. Koerber has been convicted of 15 counts of

25   fraud and money laundering.       He is someone who has to be on
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page138      172138
                                                                138ofof172




1    his best behavior, and he wasn't.        He signed something

2    falsely under penalty of perjury.        So if nothing else, even

3    if we were to accept Mr. Philpot's testimony and

4    Mr. Belcher's testimony as completely true, which strained

5    credibility in many aspects, he's still violated the

6    statutes in Utah, Your Honor.

7               THE COURT:     Thank you.

8               It's the finding of the Court, Mr. Koerber, that I

9    believe they have met their burden of probable cause.

10   That's not a high standard, as you all are aware.           And

11   that's the standard of the statute is probable cause.

12              There's conflicting evidence here, there's no

13   question about that, but I have to give great weight to the

14   documents themselves.      I listened carefully to the testimony

15   and, with all due respect, the testimony was, at best,

16   inconsistent at times.      And I won't comment further on that

17   credibility other than to say that I found the documents, as

18   described by the government, to be sufficient to meet the

19   burden.

20              The timing is just not in Mr. Koerber's favor.

21   Just a couple of observations here.         First of all,

22   Mr. Skousen testified that Mr. Koerber has a pattern of

23   doing things at the last minute.        We have a situation where

24   an appeal is due involving a $4 million judgment.           If the

25   appeal is not filed timely, there's a good chance that that
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page139      172139
                                                                139ofof172




1    $4 million judgment is not going to be able to be contested

2    and so forth.

3               Quite frankly, I have to be honest, I found the

4    testimony peculiar by Mr. Philpot, that he chose to use

5    Corvus at a time where time was of the essence.           And

6    Mr. Koerber, acting on behalf of Corvus, receives these

7    documents on the 2nd of March, according to the dispatch.

8    Ms. Peltier gets them on the 8th.        But apparently, according

9    to the testimony, he merely e-mailed them, and they were

10   printed off on the 8th, with the filing deadline being the

11   4th.   It's peculiar in the timing and the methodology, to

12   say the least.    I find that explanation strained.         We're

13   paying over $200 for Mr. Koerber to e-mail documents to

14   Oregon that Mr. Philpot could have just as easily e-mailed

15   to Ms. Peltier, who, coincidentally, has the same initials

16   as Mr. Philpot.     Just coincidentally.

17              So I have to tell you that while it's certainly

18   not in my opinion a high standard to meet, I do believe that

19   the government has met the burden of proving, by probable

20   cause, that a violation has occurred.         And, accordingly,

21   we're going to move to the second portion of this hearing,

22   which is whether or not Mr. Koerber's release be revoked,

23   and that will be pursuant to the statute and rule that I've

24   referred to earlier, 3143, and Rule 46(c).          And in this case

25   the burden is now on Mr. Koerber, according to the rules.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page140      172140
                                                                140ofof172




1               So we'll call on Ms. Nester to go forward on that.

2    And, of course, Ms. Nester, you understand what it is the

3    Court's looking at here, or looking for, and that is by

4    clear and convincing evidence that Mr. Koerber is not

5    likely, I believe is the language of the statute, is not

6    likely to be a danger to the community.

7               Now in the government papers, and I'm sure you

8    received copies of them, danger to the community is not

9    necessarily just physical danger as in a violent crime,

10   because I don't think there's any suggestion that

11   Mr. Koerber is a physically violent person.          But they cite

12   cases to the effect that fraud, or other kinds of pecuniary,

13   financial dangers are also able to be considered as danger

14   to the community.     So that's what I want to hear about.

15              I don't think at this point I'm overly concerned

16   that Mr. Koerber is going to flee, or not appear.           So I

17   don't think we need to spend a lot of time on that issue,

18   unless the government has some reason to believe that we

19   need to discuss that.      I'm just trying to narrow our focus.

20              So I'd like to hear the evidence that goes

21   specifically to what I've addressed, and then anything else,

22   of course, I'm more than willing to hear, but I think that's

23   what's most relevant for the Court.

24              MS. NESTER:     Yes, sir.

25              Well, I think --
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page141      172141
                                                                141ofof172




1               THE COURT:     I'm sorry.    I guess I should have

2    indicated by way of process, you're welcome to call

3    witnesses or just make argument, whatever you'd like to do.

4    Are you just going to make an argument here?

5               MS. NESTER:     Yes.

6               THE COURT:     Okay.   And then let me just find out

7    before you begin -- I'm sorry for interrupting -- does the

8    government intend to call any witnesses on the second issue

9    or is it just argument?

10              MR. CLARK:     Just argument, Your Honor.

11              THE COURT:     Okay.

12              I'm sorry.     Go ahead, Ms. Nester.

13              MS. NESTER:     So, Your Honor, from what I'm hearing

14   from the bench, the main issue that you're interested in is

15   whether or not his continued release would be a danger to

16   the community.

17              THE COURT:     In this case, very candidly, a

18   financial danger, fraud, for want of a better word, that

19   kind of danger.     I don't see Mr. Koerber as a violent man.

20              MS. NESTER:     And I thank you for that.

21              So I think -- I have to say I've been practicing

22   law now for about 28 years -- 27 and a half, and I don't

23   think I've ever had a revocation on facts like this.            So

24   it's plowing new ground a little bit.

25              I think that the Court is -- I mean, we have a
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page142      172142
                                                                142ofof172




1    barred lawyer that has stood up and said this is what we did

2    and if we did it wrong, we'll take the consequences in the

3    court in Oregon, but has agreed that he hired Mr. Koerber to

4    do a job.    I think it's reasonable for a nonlawyer to have

5    trust in a lawyer and say that this is a job that I'm going

6    to do, this is a job I'm going to do.

7                I think that there are conditions this Court could

8    place on Mr. Koerber if you are concerned about his service

9    of process in the future, or dispatching documents.            I mean,

10   the Court is -- you know, taking away someone's liberty for

11   something of this nature is very, very serious.           And I know

12   Your Honor understands that.

13               This case is a super complex case that's been

14   going on for a decade.      If Mr. Koerber is placed behind bars

15   in the last few months before prepping for his sentencing

16   hearing, it's going to significantly impact his ability to

17   put together a good defense, to assist his lawyers.            He

18   alone has the knowledge of almost all of the documents we

19   need for sentencing.      It would probably significantly delay

20   our ability to put documents together for this Court.

21               I do think that, you know, we've tried our best to

22   put forth our understanding of what happened in this

23   situation.    You know, we brought our witnesses forward.

24   It's certainly Your Honor's decision to determine what you

25   find credible and what you don't, but we've really acted in
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page143      172143
                                                                143ofof172




1    good faith here.

2               Mr. Koerber is the sole provider for a family.            He

3    was working to try to just put food on the table.           They live

4    in a trailer in Grouse Creek, Utah.

5               Your Honor, we have the testimony of the Tibbs

6    case where Mr. Koerber testified before you back in 2015,

7    and testified about his work in Corvus.         He's never hidden

8    it, even from you.     He testified about it in front of

9    Your Honor, and I have that testimony here today.           I think

10   you remember it, probably.       It's been a long time.       But he's

11   not out there taking money from clients.          He's not out there

12   doing anything of that nature.

13              And I think, Your Honor, at this point it would be

14   devastating to his defense, to his sentencing, to after ten

15   years of facing indictment and complying with every single

16   condition a court has ever placed on him.          He's shown up to

17   every court hearing.      He's called in.     He's dealt with his

18   supervision.    He has sat through two trials and come back

19   and back and back.     He has no hint of danger in terms of

20   fraud while he's been out.

21              This is just a very odd situation that we -- you

22   know, I have a feeling that Oregon is going to get to the

23   bottom of it.    And if it's possible, if we could delay the

24   Court's decision until Oregon rules on it, I would suggest

25   that.   I would suggest the Court consider conditions of
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page144      172144
                                                                144ofof172




1    release that would reassure the Court that there won't be

2    service of process in a way that you think is improper.

3    There can be conditions about his work with Mr. Philpot.

4    There can be conditions, you know, keeping in mind that if

5    you prohibit him from doing what he's been doing for the

6    last ten years, he literally has no way to support his

7    family.   And, you know, he is working insane hours.           He's

8    scraping together a living.       He's trying to put money away

9    in case he ends up having to go to prison ultimately.

10               Judge Block has already indicated on the record to

11   all the parties that it's his intent to allow Mr. Koerber to

12   remain free pending his appeal, and that's based on the fact

13   that we have a very legitimate argument on statute of

14   limitations, and Judge Block has recognized that and stated

15   it on the record.

16               THE COURT:    For what it's worth, just so everybody

17   knows, I have spoken with Judge Block about this matter,

18   personally spoken to him about it, and he's asked me to

19   handle this.    He's well aware of the circumstances.          Just so

20   you know.

21               MS. NESTER:    Thank you.    I'm glad you've talked

22   with him.    I was not sure about that.

23               So I think to take something of this nature that

24   was clearly brought to this Court's attention by lawyers who

25   have something to gain, and not by any law enforcement, not
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page145      172145
                                                                145ofof172




1    by any other normal route that we get complaints, it's just

2    beyond the pale, Your Honor.       This man, to have put up with

3    an ongoing prosecution for over a decade and still respect

4    the Court in every way, and still come, and still sit and be

5    respectful to all the parties, which he's always been, it

6    just seems to me like, Your Honor, if there's ever going to

7    be a chance where someone gets a pass and has increase of

8    conditions -- there's all kinds of conditions that are not

9    on him now that we could add to make Your Honor feel secure

10   and comfortable that he is not -- I can't have him violate

11   attorney-client privilege, but we could have him check in on

12   where he's working.     We could have him check in daily.         You

13   could put restrictions on him about what type of work he can

14   engage in.

15              But to lock him up is going to make the sentencing

16   impossible for all of us who need to defend him.           I can't

17   express to you how critical it is to have him available and

18   present and assisting us as we prepare his case for court.

19   It's beyond my comprehension, especially when his lawyers

20   are so dependent on his personal knowledge.

21              I mean, it goes back decades, this evidence,

22   decades, and it's dealing with victims that he has to

23   understand all the proceedings that they've gone through.

24   He has to go through all the promissory notes.           I mean, the

25   thought of doing that in a jail cell is devastating to
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page146      172146
                                                                146ofof172




1    defense counsel.     I'm just going to tell you that on our

2    behalf.    I don't know if that's something you're going to

3    take into consideration, but it's absolutely true.

4                I don't know if it would -- I don't know.          That's

5    irrelevant right now.      But I honestly think, Your Honor,

6    there are conditions Your Honor could place on him that

7    would convey the seriousness of your concern about this

8    situation that would reassure the Court that -- and we're

9    only talking about a few more months.         We're only talking

10   about the summer and the beginning of the fall, in the scope

11   of the last ten years.      If there's a way we could restrict

12   him in some way where you feel like he's been punished or

13   warned sufficiently.

14               I don't even think this Court would suggest that

15   the evidence submitted in this court today would be

16   sufficient for a jury to find guilty beyond a reasonable

17   doubt.    And I know that's not the standard you're tasked

18   with, but it's something important to think about in terms

19   of, you know, is this a way to get someone in jail without

20   having to go through the problem of making a case and

21   prosecuting them when you know you can't do it.

22               THE COURT:    Well, that's true, Ms. -- I'm not

23   trying to argue with you here, Ms. Nester, but I just want

24   to respond to that.      But you realize that we're not on a

25   normal, level playing field here.        It's not that Mr. Koerber
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page147      172147
                                                                147ofof172




1    is being brought in here to be prosecuted on this charge and

2    he has no other dealings with the system.          I mean, obviously

3    this comes in the context of everything that's gone before.

4    So obviously it's not the same, and we're not looking at it

5    as a stand-alone prosecution.       And all of us who were

6    involved in that understand that.        But I do appreciate the

7    point you're making, but it's kind of apples and oranges.

8               MS. NESTER:     Also, Your Honor, as far as, you

9    know, the pattern and practice, this is not connected in any

10   way to his allegations of FranklinSquires.          This is

11   something -- this is not connected at all to that conduct.

12   It's not like he's gone out and redone something again that

13   he's done before.     That's just not the case.

14              And, you know, you want to talk about a hard

15   lesson learned, you've got a lawyer trying to do what

16   they've been hired to do, and even told to do by a

17   practicing, licensed lawyer trying to make the right call.

18   And, you know, the thought of taking away his liberty over

19   that, when there's no notice to even him that what he's

20   doing is wrong, if that needs to be resolved, it can be

21   resolved civilly.

22              These lawyers have a remedy, Your Honor.           They

23   have no interest in whether or not Mr. Koerber goes to jail

24   or doesn't go to jail.      It won't impact those lawyers at

25   all.   It's not going to make their case any better or worse.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page148      172148
                                                                148ofof172




1    The facts are the facts.

2               Mr. Philpot has been honest with you about what

3    the facts are.    We've laid them out.       We've given you the

4    documents.    I mean, the Court has the facts.        It's not going

5    to help the lawyers in Oregon if Mr. Koerber goes to jail.

6               THE COURT:     Ms. Nester, just as a -- I know I talk

7    too much, but that's just me.

8               MS. NESTER:     So do I, Your Honor.

9               THE COURT:     You know, one of the things I learned

10   years ago when I was in the U.S. Attorney's Office is that

11   every good citizen has a motive, but sometimes,

12   notwithstanding their motive, they still might be providing

13   information that there's a problem.

14              I will tell you, I want you to be confident, I

15   want Mr. Koerber to be confident that irrespective of the

16   motives of the law firm in Oregon -- and I'm not taking

17   sides on that issue at all because it's not, quite frankly,

18   really in my wheelhouse.      I don't care about that lawsuit

19   per se.   It's not under my jurisdiction.         It's not something

20   that's involved in our court.       It's important to those

21   people who are involved in it, obviously, but not to me.

22              So what I am concerned about, though, obviously,

23   is what Mr. Koerber has done relative to his participation

24   in the filing of the appeal.       But beyond that, I'm not here

25   to assist those lawyers, or to assist that court, or any of
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page149      172149
                                                                149ofof172




1    that.   I just want to be clear that they may have good

2    motives, they may have bad motives, I don't know.           I don't

3    care.   I'm more concerned about the conduct that's alleged

4    here, or that I have found by probable cause now at this

5    stage, and how that relates to the ongoing issue of whether

6    or not you have met your burden.

7               MS. NESTER:     Sure.   Also, Your Honor, I think it's

8    important, and I think the timing is super important, and

9    Your Honor mentioned this, and I think it goes to motive as

10   well, the timing is that is Mr. -- in one of the exhibits

11   we've -- well, we didn't introduce it because it's sealed.

12   But as Ms. Carr testified, his defense counsel sent

13   probation his financials on February 28th.          On

14   February 28th, he revealed everything about Corvus.            The

15   entity number.    Gave his position with Corvus.         Turned it

16   over to his probation officer that was writing his pretrial

17   report.   I'm sorry, his probation -- presentence report.            I

18   just blanked.    I'm sorry.     So she had that.

19              So then she issues a probation -- a presentence

20   report on March the 1st.      We end up forwarding that to our

21   client either the 1st or the 2nd -- I actually don't know

22   what day we sent it -- and he immediately contacts

23   Mr. Belcher -- and Mr. Belcher has testified here -- that

24   his probation officer has a problem with the fact that

25   Corvus's registration has expired.        So the first business
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page150      172150
                                                                150ofof172




1    day that happens, they go and reregister, because probation

2    told him to.

3               So the timing of the registration had nothing to

4    do with when this service of process was done.           Corvus was

5    operating when the receipt was given.         Mr. Koerber indicated

6    that it was from Corvus, and he provided all of this

7    information to the Court.       None of this was hidden.       He gave

8    his bank records, his bank statements, and none of this has

9    been followed up by probation at all.

10              THE COURT:     However, Ms. Nester, it's true that

11   the registration expired in 2013, did it not?

12              MS. NESTER:     Yes, absolutely.

13              THE COURT:     And so it goes on for now five and a

14   half, six years, whatever the time is, only to be renewed,

15   coincidentally, at the time that the service has taken place

16   in Oregon.

17              MS. NESTER:     It's renewed at the time the

18   probation officer put a paragraph in his presentence report

19   saying you've let this lapse, your registration has expired.

20   So he went and reregistered the next day.

21              THE COURT:     But your witnesses have made a big

22   point, Ms. Nester, that there's nothing illegal about that.

23   He's not required to do it.

24              MS. NESTER:     That's correct.     He did it to make

25   his probation officer happy, because she's the one who held
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page151      172151
                                                                151ofof172




1    it against him in his probation report.         We were concerned.

2    We objected to it.     We submitted an objection to probation

3    and said take this out.      You're making it look like he's

4    doing something wrong because a registration has expired,

5    and there's nothing wrong with that.         And she wouldn't take

6    it out, so he went and fixed his registration the next day.

7               THE COURT:     How about in Oregon?

8               MS. NESTER:     What about in Oregon?

9               THE COURT:     Does it make a difference whether or

10   not it's registered -- the delivery service is registered to

11   do business in Oregon?

12              MS. NESTER:     I have no idea.     I don't know.

13              THE COURT:     Okay.

14              MS. NESTER:     I just don't know the answer to that.

15              THE COURT:     I don't know either.      That's why I'm

16   asking you.

17              MS. NESTER:     I don't know.     I would think not

18   because his place of business is Utah, and normally you

19   don't have to register everywhere you do business if you're

20   a company.    But I just don't know.      I would hesitate to tell

21   the Court that and not know.

22              THE COURT:     But, Ms. Nester, can you see what's

23   troubling to me a little bit here?        This seems, with all due

24   respect, to be kind of a tortured reasoning here, in my

25   opinion.   Mr. Philpot tells us that he gives Corvus, in this
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page152      172152
                                                                152ofof172




1    case, Mr. Koerber, well over $200 to effect the service of

2    process on the notice of appeal.        Now, you know, he could

3    use FedEx or some other means, but he chooses to use Corvus.

4    And in reality, the evidence suggests that Mr. Philpot could

5    have just as easily e-mailed it himself to Ms. Peltier,

6    because that's all that Mr. Koerber apparently did.

7               MS. NESTER:     But he didn't know what

8    Ms. Peltier -- if she was a commercial delivery service.             It

9    has to go through Corvus to engage the Oregon statute.

10              THE COURT:     But Mr. Koerber got Ms. Peltier's name

11   from Mr. Philpot, right?

12              MS. NESTER:     As a subcontractor, someone that

13   lives in Oregon.

14              THE COURT:     It just seems to me to be a rather

15   tortured process, that Mr. Philpot spends well over $500

16   right at the cusp of losing the time limit to file this

17   appeal and goes through this process that's been described

18   here today as opposed to simply either, one, filing a motion

19   for an extension or, two, sending it FedEx.

20              MS. NESTER:     There's just no dishonesty on the

21   part of Mr. Koerber, though.       I mean, his receipt is

22   legitimate.    It reflects exactly what happened.

23              THE COURT:     Well, that's where you and I disagree,

24   obviously because of my finding earlier, in terms of the

25   date of the business being registered, the date of his doing
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page153      172153
                                                                153ofof172




1    business, and so on.      But that's --

2               MS. NESTER:     I respect your ruling.       I'm not

3    trying to reargue it.

4               THE COURT:     I understand that.      I understand that.

5    But anyway, I keep interrupting you.         It's because I want to

6    hear --

7               MS. NESTER:     That's okay.     I want you to interrupt

8    me.   I want to tell you whatever you need to hear so this

9    man doesn't get locked up.

10              THE COURT:     I understand.     Go ahead.

11              MS. NESTER:     I just feel like, Your Honor, this

12   has been a really long road.       And I think, you know, just

13   like you can take into consideration the facts of this

14   situation, you can also take into consideration the last

15   decade of this man's respect for the orders of the Court,

16   and respect for the probation office, and respect for the

17   prosecution.    He shows up.     He responds.     He replies.     You

18   know, I just don't know what more this man can do,

19   Your Honor.    And I just feel like at this point there are so

20   many options available to you.

21              If you look and see, I think he only has one

22   condition right now of release.

23              THE COURT:     That's correct -- well, two actually,

24   the standard condition, which was involved here, and then of

25   course the one condition concerning the passport.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page154      172154
                                                                154ofof172




1               MS. NESTER:     So you have so much power at your

2    disposal to craft something that's reasonable but not more

3    than necessary to make sure that this man can help us get

4    ready for his sentencing.       And on behalf of the defense

5    team, we're begging.      Whatever we can do to make the Court

6    satisfied and happy, we will do it.         So please consider your

7    options, and please consider how to ratchet this up.            I've

8    seen Your Honor revoke people, and I've seen you give people

9    chances.

10              And understand, it's not easy to walk into a

11   courtroom in shackles.      It's not easy to know that your

12   freedom lies with Your Honor.       And if you feel comfortable

13   that you've conveyed to Mr. Koerber what you need him to

14   hear and in any way you see fit, just so that he can assist

15   us with this sentencing, which is probably going to be the

16   most complicated sentencing I've ever done in my career, it

17   would just be such a help and so good for the due process of

18   this case to just resolve it.       And let's get it done, and

19   let's get it sentenced, and let's not have any more appeals.

20   Let's just do it right now.       Because, obviously, if

21   Your Honor -- you know, if his freedom is at stake, then it

22   triggers all these other steps we have to take.           And we just

23   need to focus on the sentencing.        We need to get this done.

24   We need to get it resolved.       This case has been here a long

25   time, Your Honor.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page155      172155
                                                                155ofof172




1               You want to talk about the Sword of Damocles, I

2    think is what it is, the Sword of Damocles is hanging over

3    this man's head.     It's been a decade.      He's exhausted.

4    Please let us just finish this and not make it even more

5    complicated.    And I think I'm done begging now.

6               THE COURT:     Thank you, Ms. Nester.

7               MS. NESTER:     You're welcome.

8               THE COURT:     I believe Mr. Clark is going to argue.

9               MR. CLARK:     Yes, Your Honor.

10              Your Honor, what's troubling to the United States

11   about his conduct is that it seems to fit a pattern.            The

12   Court is well aware Mr. Koerber was convicted of fraudulent

13   activity in connection with a $100 million Ponzi scheme.

14   And the Court may also be aware, as was a significant part

15   of the trial, that prior to this case, he had difficulties

16   in Wyoming in which he entered into a consent decree of

17   which he admitted that he was not being honest with the

18   people he solicited as investors there.         He was not giving

19   truthful information.

20              Our concern is that this is the same kind of

21   thing, Your Honor.     There is something just plain shady

22   about what's going on.      There's something shady about this

23   receipt, page 13 of Exhibit 1.        It looks like it's an

24   arm's-length transaction between Morgan Philpot and a

25   company named Corvus when in reality it's his paralegal who
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page156      172156
                                                                156ofof172




1    is completing the delivery service for what apparently

2    amounts to $500, which is simply e-mailing it to somebody in

3    Oregon who they met and trusted because that person attended

4    the Bundy trial.     There's something shady about that.

5               I'll just say that upstanding members of society

6    do not operate this way, Your Honor.         They don't do this

7    sort of thing, and even more so when they have been given

8    the opportunity to remain out on bond after they've been

9    convicted of a $100 million fraudulent scheme.

10              In our estimation, Your Honor, Mr. Koerber is

11   still acting like he's above the law, and he is doing

12   whatever he can get away with.        It just so happened that

13   someone was doing some digging on him in this and brought

14   this to the Court's attention.        Because of that, I don't

15   think he can meet his burden, Your Honor.

16              There have been other instances that we have set

17   forth in the sentencing memorandum that we've already filed

18   in this case.    In 2011, his landlord accused him of

19   backdating utility checks.

20              MS. NESTER:     Your Honor, I'm going to object to

21   going back to conduct that's relevant at sentencing but not

22   relevant to this revocation.

23              THE COURT:     Well, I'm going to allow him to do it

24   because, Ms. Nester, this is relative -- I mean, he's trying

25   to, I think -- I'm not making his argument, but I think he's
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page157      172157
                                                                157ofof172




1    trying to say, in essence, there's a pattern of fraud or

2    deceit here, and he's trying to demonstrate the pattern.

3               MS. NESTER:     But the problem is he's about to

4    bring up an incident that they're alleging for the first

5    time in their sentencing memo, which we've never had a

6    chance to rebut in this court, and we haven't had a chance

7    to investigate that.

8               THE COURT:     Well, then I'll give it whatever

9    weight is appropriate, based on what you say, Ms. Nester.

10   And I'll give you a chance to comment on it, if you'd like,

11   later too.

12              MS. NESTER:     Thank you.

13              THE COURT:     Go ahead, Mr. Clark.

14              MR. CLARK:     Thank you, Your Honor.

15              As part of that same incident with the landlord,

16   the landlord said that Mr. Koerber submitted a false invoice

17   for contractor work on the home.        The contractor did not

18   exist and the work had never been performed.

19              Then also, as we laid out in our sentencing

20   memorandum, in 2016, Mr. Koerber was involved in a trial in

21   Oregon assisting an attorney there.         Counsel for that trial

22   wanted Mr. Koerber at counsel table, but also wanted him as

23   a witness.    And the court executed -- or entered the

24   exclusionary rule.     And he was on the witness list as

25   Claud R. Koerber, and yet he still attended proceedings
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page158      172158
                                                                158ofof172




1    under the name of Rick Koerber.        Once the court in Oregon

2    found out about that, that allegation became part of the

3    order to show cause against the lawyer there.

4               So what I'm trying to describe, Your Honor, there

5    is a pattern of Mr. Koerber seeming to do whatever he thinks

6    he can get away with.      And it seems almost laughable to me

7    that we are going to try to craft conditions now to try to

8    make him behave honorably and not do shady things.            He was

9    already supposed to be on his best behavior, and the

10   standard now reflects that.       And I don't think that he can

11   meet by clear and convincing evidence that he's going to

12   continue to be an upstanding member of society, because he

13   wasn't before.    So we think he should be detained at this

14   point, Your Honor.

15              THE COURT:     Thank you.

16              Ms. Nester, I'll give you the final word.

17              MS. NESTER:     Your Honor, as far as all those

18   matters that the government just stated, they did not object

19   to his release, knowing all that information, when we

20   finished the trial.     That would have been the time to bring

21   that up if they thought he shouldn't have been released.

22              Furthermore, we disagree with their

23   characterization of what happened.        That lawyer was not

24   found to have done anything wrong, as far as Mr. Koerber was

25   found, and it did not result in any type of contempt or any
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page159      172159
                                                                159ofof172




1    kind of finding against Mr. Koerber.         And if the Court wants

2    to get into those two incidents, then maybe we could have

3    another hearing and I'll go investigate those and deal with

4    that.   But I think it's pretty disingenuous to stand up now

5    when they agreed to his release, knowing about whatever they

6    think he did before, and then all of a sudden now to be

7    morally offended by it.      It seems very disingenuous to me,

8    Your Honor.

9                THE COURT:    Okay.

10               I've listened carefully to the evidence today.           I

11   have carefully reviewed the documents that were submitted by

12   the government earlier.      I have listened to both sides'

13   arguments and the testimony, and so forth.          It seems to the

14   Court that we are in a position where we have to look at

15   Mr. Koerber in the totality of the circumstances relative to

16   whether or not he remains on release or whether or not he is

17   detained.    When I say the totality of the circumstances, I'm

18   talking about, as I referred to with Ms. Nester, the fact

19   that he comes here today having been convicted in a trial

20   last year of a number of felonies involving fraud, deception

21   and so forth, as opposed to just coming before the Court on

22   a case of first impression.       So we have to put all of this

23   in context, at least that's the Court view of it.

24               While I don't put a lot of weight on these other

25   instances that Mr. Clark alludes to, Ms. Nester, they are
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page160      172160
                                                                160ofof172




1    part of what I call a pattern of deception.          I don't know

2    the details on all of those.       I know that individually each

3    one can probably be explained to one extent or another, or

4    mitigated, or litigated.      But the fact of the matter is --

5    there's an old adage that where there's smoke, there's fire.

6    Not always, but sometimes.       But the problem is, that I see,

7    is that at the center of all of this, Mr. Koerber continues

8    to be at the center.

9               It would seem to me, in my modest judgment, that

10   if I had been convicted of serious crimes of fraud, as

11   Mr. Koerber, and then had been allowed by the judge, in this

12   case Judge Block, to be released pending sentence, that I

13   would be, as they say, on my very best behavior.           I would do

14   all in my power to ensure that I did not run afoul of the

15   law in any way, simply because I would suspect that I would

16   be on, to use a phrase, relatively thin ice.

17              Unfortunately for Mr. Koerber, apparently that

18   analogy of thin ice might be something he's used to.            I

19   don't know.    I'm not saying that in a flippant way, but

20   perhaps he's just used to being on thin ice and it's not as

21   frightening to him as it would be for many people.            I don't

22   know.   But for whatever reason, the circumstances of this

23   whole scenario -- and I have to agree, Ms. Nester, with what

24   Mr. Clark said -- it just has a ring to it.          It has an odor

25   to it, for want of a better word.        It just doesn't look
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page161      172161
                                                                161ofof172




1    right to me, and I've been doing this for close to 45 years.

2    It just doesn't add up.

3                Yes, there's certain explanations, but the fact of

4    the matter is we hear from Mr. Skousen that there's a

5    deadline, he's used to working right up against the

6    deadline.    We hear from Mr. Philpot that he's willing to pay

7    large, relatively speaking, large sums of money to have

8    Corvus do this as opposed to simply e-mailing it himself,

9    and so on.    It doesn't add up, in my mind.        That's why I

10   found that there's probable cause to believe there was

11   deception, that there was an attempt -- not an attempt per

12   se to violate the law, but, in essence, an attempt to

13   deceive, which was, in fact, a potential violation.            I don't

14   know.

15               But the bottom line is, for me, that I'm finding

16   that the government brings this to the Court in an

17   appropriate manner.     And what I'm saying by that is that it

18   was appropriate for them to bring that to the Court's

19   attention.    I don't think it was brought in bad faith.          I

20   don't think it was brought gleefully, for want of a better

21   word.   I think that they were presented with information,

22   and they brought it.

23               At the same time, I've given a lot of thought to

24   this matter in the last ten days or so since I have been

25   informed about it.     It seems to me that some of the pattern
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page162      172162
                                                                162ofof172




1    of deception, as I refer to it, that in this particular

2    instance it was somewhat nuanced and somewhat layered.

3               Now there may be reasons why Mr. Koerber wants to

4    use a variety of names, some legal, some aliases, and so

5    forth.   Not all of those reasons would necessarily be

6    negative or bad.     But the fact is that most law-abiding

7    people don't use a lot of different names.          They just don't.

8               According to the documents, the opposing law firm

9    was not aware that who they thought they were dealing

10   with -- I believe they thought it was Mr. Franklin -- was a

11   convicted felon, that he'd been convicted of serious fraud.

12   They allege in their documents that they would not have

13   shared certain discovery with him had they known his status.

14   But he didn't disclose that to them.

15              Then we have the problem with the dates.           And I

16   don't have to enumerate that, but I think it's clear that

17   Corvus was operating, by Mr. Koerber, as a so-called

18   delivery service, even though that's not what the business

19   purposes stated.     It's not stated as a business purpose.

20   It's stated that it's a business and management facility.

21              And so he enters into this agreement to file this

22   certificate on the 2nd, this dispatch, and yet he

23   reregisters on the 6th.      The timing is suspect.       It would

24   appear to me that it was not the arm's-length transaction

25   that you would have expected based on the testimony of all
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page163      172163
                                                                163ofof172




1    the witnesses and the documents.        And I do believe that

2    there was some attempt to deceive the court in Oregon, not

3    the law firm per se, but the court, in terms of the filing.

4    That's what I believe.      Whether that's provable at a higher

5    level of standard than probable cause is neither here nor

6    there because I don't have to deal with that.           But I do

7    believe that.    And I think that that document may or may not

8    have been backdated.      It doesn't really matter because, as I

9    say, that's not before me per se, other than I've already

10   found the probable cause.

11              The problem that Mr. Koerber has is that he has a

12   presumption of detention with a burden of proof by clear and

13   convincing evidence.

14              Now Ms. Nester makes some very strong points,

15   particularly that it would be very difficult to prepare for

16   sentencing, review documents, and the like.          I'm very

17   sensitive to that.     I know that's real.      That's not just

18   puffery.   That's real.     However, there's a litany of cases

19   that suggest all kinds of things that don't qualify as

20   extraordinary circumstances to prevent detention, including

21   health issues -- post conviction detention including health

22   issues, and including, what you named Ms. Nester, family

23   support issues.     It goes on and on.

24              So in my mind, really -- and these are legal

25   concepts that you try and apply fairly, and intellectually,
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page164      172164
                                                                164ofof172




1    honestly, at least I do, and I'm sure we all do -- does

2    Mr. Koerber meet his burden or is he such a danger to the

3    community, and it would be a financial danger, it would be a

4    fraud danger, that there's no basis upon which we can let

5    him remain out.

6               Based on what we've heard today, I find that the

7    defendant has not met his burden of proof by clear and

8    convincing evidence.      I do find that he's an ongoing danger

9    to the community relative to financial fraud or deception.

10   I find that the facts as laid out in the paperwork today

11   merited more weight than the testimony that was presented,

12   and that those facts suggest that Mr. Koerber has yet to

13   learn, or change his ways from a pattern of deception and

14   fraud that's gone on for a number of years.

15              Not only does this constitute a violation of the

16   order not to commit any other state, federal, local crime by

17   a probable cause standard, but it makes me wonder about his

18   commitment to obeying all of the orders of the Court, even

19   though in the past he has done so, at least ostensibly.

20              So I am ordering his release revoked and I'm

21   ordering him detained in the custody of the United States

22   Marshal Service for the time being.         Now I'm not foreclosing

23   a review of that detention, but let me explain ahead of time

24   what I'm interested in.

25              The pattern of deception, as I call it, has to
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page165      172165
                                                                165ofof172




1    end.    It just has to end.     No more fraud.     No more

2    deception.    This has been going on too long, and today ends

3    that.   So I need to be assured, Ms. Nester, that there will

4    be no additional fraud or deception on the part of your

5    client between now and the time of sentencing, of any

6    kind -- of any kind.

7                I can tell you that he's done, from my

8    perspective, in terms of working in any legal related areas

9    where he has opportunities to file documents, or to date

10   documents, or to be involved in any of that.          If I were to

11   release him down the road, I'm telling you ahead of time,

12   that's not going to happen.

13               I'm not sure exactly what it would take to

14   convince me to release him, but I can tell you that I would

15   have to be persuaded that we're not going to have any

16   ongoing -- even anything close to resembling fraud or

17   deception.    We just can't have it.      We just will not

18   tolerate it.

19               With all due respect to Mr. Koerber, he's not a

20   big deal.    He's another white-collar defendant who has

21   committed, according to a jury, serious fraud, and has been

22   convicted.    He doesn't merit or warrant special attention,

23   even though he's been going through this process for years.

24   And I'm sympathetic to that fact, I truly am, but he is

25   still like any other criminal defendant who is under the
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page166      172166
                                                                166ofof172




1    supervision of the Court, has responsibilities to walk that

2    line very carefully or lose their right, particularly post

3    conviction.    We're not even talking pretrial release.          We're

4    talking post conviction here.

5                That's what troubles me perhaps as much as

6    anything.    If this was a pretrial release matter,

7    Ms. Nester, your argument would be so much stronger, in my

8    mind.   There are additional restrictions, and so on.           But

9    right now I'm looking at this post conviction, and I'm

10   looking at that standard and that burden of proof that falls

11   on the defendant, not on the government.          There is a clear

12   shift of the burden, and a high standard.          I find it

13   ironic -- I'm losing my voice here.         I find it ironic that

14   you two struggle with very different standards today, the

15   government having a very low standard of probable cause and

16   the defendant having a very high standard of clear and

17   convincing, and the burden shifts, which is very unusual in

18   our business, but it does, according to the statute.            And I

19   have looked at those statutes carefully.          I'm trying to

20   intellectually and fairly apply those statutes.

21               So I'm saying I am, again, sympathetic to all the

22   consequences, but there are consequences, and Mr. Koerber is

23   now experiencing those consequences, and many of them are

24   very difficult.     And I do not make light of it, I do not

25   take pleasure in it, but I recognize it.          But, nevertheless,
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page167      172167
                                                                167ofof172




1    I have to be honest with you.       As I've told so many

2    defendants over the many years I've been on this bench, we

3    make our choices, but we don't get to pick our consequences.

4    Mr. Koerber has made some choices, and now this is one of

5    the consequences.

6               So I invite you, Ms. Nester, I invite you at some

7    time down the road -- not Monday morning -- if you want to

8    file a review of detention and give me your best reasons why

9    he should be released, I'm more than happy to hear it, and I

10   will carefully consider it, because I want to be fair.            But

11   I also need to be fair to the government, and to the

12   taxpayers, and to the public, and to people both in this

13   state and in Oregon, and everywhere else, in Wyoming, where

14   people rely on representations, and where money and life

15   savings are involved.      So I'm interested in protecting

16   people and the community, and right now the best way to do

17   that is for Mr. Koerber to be detained, and that's the order

18   of the Court.

19              Now in terms of timetable, I would say no sooner

20   than a minimum of three or four weeks, I want some time to

21   think about this some more, but I think for the -- and I'm

22   not saying what I'm going to do, but I am willing to have

23   you apply for reevaluation.       I'm not saying what I'll do,

24   but I'll give you some time to put your facts together.             I'd

25   like to hear a little more detail on some of these other
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page168      172168
                                                                168ofof172




1    things.

2               The other thing I want to say is unrelated to the

3    issue before us, but we have an evidentiary hearing set for

4    17, 18; is that correct?

5               MS. NESTER:     Yes, sir.

6               THE COURT:     And my understanding is that at some

7    point you people will be submitting briefs.

8               Has that happened?

9               THE CLERK:     No, not yet.

10              THE COURT:     What date did we set for that?

11              MS. NESTER:     June 4th.

12              THE COURT:     June 4th.    Okay.

13              Now to the extent, Ms. Nester, that you need help

14   with Mr. Koerber, I am willing to have him brought to the

15   courthouse -- not to San Diego, but to the courthouse, for

16   you to be able to go over documents, as necessary, to work

17   in preparation for that hearing.        I know you're in San Diego

18   most of the time, but Ms. Oberg, or Mr. Hunt, or somebody,

19   can notify the Court and we can set up a schedule to do

20   that.   I do not want his detention to interfere with your

21   ability to prepare for that hearing.         So please let your

22   colleagues work with me and we'll figure out a way to best

23   accomplish that.

24              MS. NESTER:     Thank you, Your Honor.

25              THE COURT:     Okay.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page169      172169
                                                                169ofof172




1               MS. NESTER:     May I just ask one request?        So I'm

2    going to have a really hard time getting that road map ready

3    by June 4th now.     Is there any way I could have an extra

4    week and just get it to you the week before?

5               THE COURT:     Well, you see, the fact that you're

6    asking for the continuance ahead of the deadline, I'm going

7    to give it to you.

8               MS. NESTER:     Thank you.

9               THE COURT:     Okay?

10              MS. NESTER:     Yes.

11              THE COURT:     So here's the deal.      I'll give the

12   government the same time.       Maybe you're ready by the 4th.

13              You're both looking a bit perplexed.

14              MS. HACKFORD-PEER:      Well, the filing Ms. Nester

15   needs to give to us on the 4th, we need that information to

16   prepare for the evidentiary hearing.         So that now gives us

17   four days with that information.        I can't add this, but if

18   she has another week now, that gives us a very limited

19   amount of time with that information.

20              THE COURT:     Well, if necessary, we'll set it back

21   just a little bit, the hearing.        But I don't want to do that

22   if we don't have to.      Look, I'm trying to be fair here.         I

23   know that she's been heavily involved in the last week in

24   preparing for this hearing.

25              MS. NESTER:     Yes, sir.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page170      172170
                                                                170ofof172




1               MS. HACKFORD-PEER:      We can make it work,

2    Your Honor.

3               THE COURT:     That's what I love to hear.       That's

4    what I love to hear.      So that's what I want, if you'll make

5    that work.    And then we'll try, as best we can, to still

6    hold that hearing on the 17, 18.        If not, we might move it

7    just a little bit.

8               Just as an aside, did we work out the victim side

9    of the case?

10              MS. HACKFORD-PEER:      We were very close when this

11   happened, Your Honor.

12              MS. NESTER:     We were an hour away until the

13   warrant came down, Your Honor.

14              THE COURT:     Well, I'll give you an hour right now

15   to sort it out.     But the fact is, I would like you to

16   continue to work on that part of it.         But, you know -- and,

17   look, I don't need major briefing on this thing.           I just

18   want a road map, kind of a sense of where we're going, what

19   you're anticipating and so on, so that we can be

20   appropriately prepared for it.        And I realize you need a

21   little time to respond and so on, so we'll try to

22   accommodate you.

23              All right.     Ms. Hackford-Peer or Mr. Clark,

24   anything further today from the United States?

25              MS. HACKFORD-PEER:      No, Your Honor.
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page171      172171
                                                                171ofof172




1               THE COURT:     Ms. Nester, anything further from you?

2               MS. NESTER:     No, Your Honor.

3               THE COURT:     All right.    Thank you all.

4               The Court's in recess.

5               (Whereupon, the proceeding was concluded.)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case
  Case2:17-cr-00037-FB-PMW
       2:17-cr-00037-FB-PMW Document
                             Document629-2
                                      599 Filed
                                           Filed06/11/19
                                                 09/25/19 Page
                                                           Page172
                                                                172ofof172
                                                                        172   1




1                        C E R T I F I C A T E

2

3

4               I hereby certify that the foregoing matter is

5    transcribed from the stenographic notes taken by me and is a

6    true and accurate transcription of the same.

7

8

9

10

11

12

13

14

15

16   PATTI WALKER, CSR-RPR-CP      DATED: 6-7-19
     Official Court Reporter
17   351 South West Temple, #8.431
     Salt Lake City, Utah 84101
18   801-364-5440

19

20

21

22

23

24

25
